Exhibit 10.1

CREDIT AGREEMENT

relating to a

US$2,000,000,000 REVOLVING CREDIT FACILITY

(including a US$600,000,000 swingline option)

Dated as of 10 February 2020

among

PHILIP MORRIS INTERNATIONAL INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

CITIBANK EUROPE PLC, UK BRANCH

as Facility Agent

and

CITIBANK, N.A.

as Swingline Agent

CITIGROUP GLOBAL MARKETS LIMITED

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

BANCO SANTANDER, S.A., NEW YORK BRANCH

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CREDIT SUISSE LOAN FUNDING LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS BANK USA

HSBC BANK PLC

MIZUHO BANK, LTD.

SOCIETE GENERALE

SUMITOMO MITSUI BANKING CORPORATION

as Mandated Lead Arrangers and Bookrunners

HUNTON ANDREWS KURTH LLP

New York



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

1.

  DEFINITIONS AND ACCOUNTING TERMS      1     1.1.    Certain Defined Terms     
1     1.2.    Computation of Time Periods      15     1.3.    Accounting Terms
     15  

2.

  AMOUNTS AND TERMS OF THE ADVANCES      15     2.1.    The Revolving Credit
Advances      15     2.2.    Type of Revolving Credit Advances      15     2.3.
   Making the Revolving Credit Advances      16     2.4.    Repayment of
Revolving Credit Advances      17     2.5.    Interest on Revolving Credit
Advances      17     2.6.    Absence of Interest Period for Revolving Credit
Advances      18     2.7.    Interest Rate Determination for Revolving Credit
Advances      18     2.8.    Alternate Rate of Interest      18     2.9.    The
Swingline Advances      20     2.10.    Making the Swingline Advances      21  
  2.11.    Repayment of Swingline Advances      22     2.12.    Interest on
Swingline Advances      23     2.13.    Fees      23     2.14.    Optional
Termination or Reduction of the Commitments      24     2.15.    Prepayments of
Advances      24     2.16.    Increased Costs      25     2.17.    Illegality   
  26     2.18.    Payments and Computations      27     2.19.    Taxes      28  
  2.20.    Sharing of Payments, Etc      33     2.21.    Evidence of Debt     
34     2.22.    Defaulting Lenders      35     2.23.    Use of Proceeds      35
    2.24.    Extension Option      36  

3.

  CONDITIONS TO EFFECTIVENESS AND LENDING      37     3.1.    Conditions
Precedent to Effectiveness      37     3.2.    Initial Advance to Each
Designated Subsidiary      39     3.3.    Conditions Precedent to Each Borrowing
     40  

4.

  REPRESENTATIONS AND WARRANTIES      40     4.1.    Representations and
Warranties of PMI      40  

5.

  COVENANTS OF PMI      42     5.1.    Affirmative Covenants      42     5.2.   
Negative Covenants      43  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

6.

  EVENTS OF DEFAULT      44     6.1.    Events of Default      44     6.2.   
Lenders’ Rights upon Event of Default      46  

7.

  THE AGENTS      47     7.1.    Authorization and Action      47     7.2.   
Agents’ Reliance, Etc      47     7.3.    Citi and Affiliates      48     7.4.
   Lender Credit Decision      48     7.5.    Indemnification      48     7.6.
   Successor Agents      49     7.7.    Mandated Lead Arrangers and Bookrunners
     50     7.8.    Certain ERISA Matters      50  

8.

  GUARANTY      52     8.1.    Guaranty      52     8.2.    Guaranty Absolute   
  52     8.3.    Waivers      52     8.4.    Continuing Guaranty      53  

9.

  MISCELLANEOUS      53     9.1.    Amendments, Etc      53     9.2.    Notices,
Etc      54     9.3.    No Waiver; Remedies      55     9.4.    Costs and
Expenses      56     9.5.    Right of Set-Off      57     9.6.    Binding Effect
     57     9.7.    Assignments and Participations      57     9.8.   
Designated Subsidiaries      61     9.9.    Governing Law      61     9.10.   
Execution in Counterparts      61     9.11.    Jurisdiction, Etc      62    
9.12.    Confidentiality      63     9.13.    Integration      63     9.14.   
USA Patriot Act Notice, Etc      63     9.15.    Judgment      64     9.16.   
Acknowledgement and Consent to Bail-In of Certain Financial Institutions      64
 

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

Schedule 1

  -    List of Applicable Lending Offices Schedule 2   -    Certain Subsidiary
Information Schedule 3   -    Revolving Credit Commitments Schedule 4   -   
Swingline Commitments EXHIBITS      Exhibit A   -    Form of Revolving Credit
Note Exhibit B-1   -    Form of Notice of Revolving Credit Borrowing Exhibit B-2
  -    Form of Notice of Swingline Borrowing Exhibit C   -    Form of Assignment
and Acceptance Exhibit D   -    Form of Designation Agreement Exhibit E-1   -   
Form of Opinion of Counsel for PMI Exhibit E-2   -    Form of Opinion of Counsel
for PMI Exhibit F   -    Form of Opinion of Counsel for Designated Subsidiary
Exhibit G   -    Form of Opinion of Counsel for Facility Agent Exhibit H   -   
Form of Confidentiality Agreement Exhibit I   -    Form of Extension Agreement

 

iii



--------------------------------------------------------------------------------

THIS AGREEMENT was made on 10 February 2020

AMONG

 

  (1)

PHILIP MORRIS INTERNATIONAL INC., a Virginia corporation (“PMI”);

 

  (2)

THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL LENDERS (the “Initial
Lenders”) listed on the signature pages hereof;

 

  (3)

CITIBANK EUROPE PLC, UK BRANCH (“Citi”), as facility agent (the “Facility
Agent”); and

 

  (4)

CITIBANK, N.A. (“Citibank”), as swingline agent (the “Swingline Agent”).

IT IS AGREED:

1.    DEFINITIONS AND ACCOUNTING TERMS

 

1.1.

Certain Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or a Swingline Advance.

“Agents” means the Facility Agent and the Swingline Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to PMI, any Borrower or any of their respective
affiliates from time to time concerning or relating to bribery or corruption.

“Applicable Interest Rate Margin” means, for any Interest Period, a percentage
per annum equal to 0.175%.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
lending office or offices set forth on Schedule 1 hereto or in the Assignment
and Acceptance pursuant to which it became a Lender, or such other office or
offices of such Lender as such Lender may from time to time specify to PMI and
the Facility Agent.

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Facility Agent, in
substantially the form of Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 BRRD, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule from time to
time.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Facility Agent and PMI giving due consideration to
(i) any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the applicable Screen Rate for syndicated credit facilities
denominated in Dollars or in the applicable currency and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Facility Agent and PMI
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the applicable Screen Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the applicable Screen Rate with the applicable Unadjusted
Benchmark Replacement for syndicated credit facilities denominated in Dollars or
the applicable currency at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Facility Agent, in consultation with PMI, decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Facility Agent in a
manner substantially consistent with market practice (or, if the Facility Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Facility Agent, in consultation with PMI,
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Facility Agent
decides is reasonably necessary in connection with the administration of this
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR or EURIBOR:

(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced

 

2



--------------------------------------------------------------------------------

therein and (ii) the date on which the administrator of the applicable Screen
Rate permanently or indefinitely ceases to provide the applicable Screen Rate;
or

(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR or EURIBOR:

(a)    a public statement or publication of information by or on behalf of the
administrator of the applicable Screen Rate announcing that such administrator
has ceased or will cease to provide the applicable Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Screen Rate;

(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Screen Rate, a resolution authority with jurisdiction over
the administrator for the applicable Screen Rate or a court or an entity with
similar insolvency or resolution authority over the administrator for the
applicable Screen Rate, in each case which states that the administrator of the
applicable Screen Rate has ceased or will cease to provide the applicable Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable Screen Rate; or

(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Screen Rate announcing that
the applicable Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth day prior to the expected
date of such event as of such public statement or publication of information (or
if the expected date of such prospective event is fewer than ninety days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the Facility
Agent or the Required Lenders, as applicable, by notice to PMI, the Facility
Agent (in the case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR or
EURIBOR and solely to the extent that the applicable Screen Rate has not been
replaced with a Benchmark Replacement, the period (a) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the applicable Screen Rate for all purposes hereunder
in accordance with Section 2.8 and

 

3



--------------------------------------------------------------------------------

(b) ending at the time that a Benchmark Replacement has replaced the applicable
Screen Rate for all purposes hereunder pursuant to Section 2.8.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means, collectively, PMI and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.8.

“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing.

“Business Day” means a day on which banks are open for business in London and
the Trans-European Automated Real-time Gross settlement Express Transfer System
(TARGET) is operating and, if the applicable Business Day relates to any LIBOR
Advances or Swingline Advances, on which banks are not required or authorized by
law to close in New York City.

“Citi” has the meaning specified in the preamble.

“Citibank” has the meaning specified in the preamble.

“Commitments” means the Revolving Credit Commitments and the Swingline
Commitments.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of PMI and its Subsidiaries, less goodwill and other
intangible assets and the noncontrolling interests of other Persons in such
Subsidiaries, all as determined in accordance with accounting principles
generally accepted in the United States, except that if there has been a
material change in an accounting principle as compared to that applied in the
preparation of the financial statements of PMI and its Subsidiaries as at and
for the year ended 31 December 2019, then such new accounting principle shall
not be used in the determination of Consolidated Tangible Assets. A material
change in an accounting principle is one that, in the year of its adoption,
changes Consolidated Tangible Assets at any quarter in such year by more than
10%.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) obligations as lessee under
leases that, in accordance with accounting principles generally accepted in the
United States, are recorded as capital leases, (c) obligations as an account
party or applicant under letters of credit (other than trade letters of credit
incurred in the ordinary course of business) to the extent such letters of
credit are drawn and not reimbursed within five Business Days of such drawing,
(d) the aggregate principal (or equivalent) amount of financing raised through

 

4



--------------------------------------------------------------------------------

outstanding securitization financings of accounts receivable, and
(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss (including by way of (i) granting a
security interest or other Lien on property or (ii) having a reimbursement
obligation under or in respect of a letter of credit or similar arrangement (to
the extent such letter of credit is not collateralized by assets (other than
Operating Assets) having a fair value equal to the amount of such reimbursement
obligation), in either case in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clause (a), (b), (c) or (d) above). For
the avoidance of doubt, the following shall not constitute “Debt” for purposes
of this Agreement: (A) any obligation that is fully non-recourse to PMI or any
of its Subsidiaries, (B) intercompany debt of PMI or any of its Subsidiaries,
(C) any appeal bond or other arrangement to secure a stay of execution on a
judgment or order, provided that any such appeal bond or other arrangement
issued by a third party in connection with such arrangement shall constitute
Debt to the extent PMI or any of its Subsidiaries has a reimbursement obligation
to such third party that is not collateralized by assets (other than Operating
Assets) having a fair value equal to the amount of such reimbursement
obligation, (D) unpaid judgments, or (E) defeased indebtedness.

“Default” means any event specified in Section 6.1 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Advances within one Business Day of the date required to be funded by it
hereunder, (b) notified the Borrowers, the Facility Agent or any Lender in
writing, or otherwise indicated through a public statement, that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Facility Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Advances,
(d) otherwise failed to pay over to the Facility Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
insolvent or has a parent company that has become insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-in Action.
No Lender shall be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or a parent company thereof by
a governmental authority or an instrumentality thereof.

“Designated Subsidiary” means any wholly-owned Subsidiary of PMI designated for
borrowing privileges under this Agreement pursuant to Section 9.8.

 

5



--------------------------------------------------------------------------------

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and PMI.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Early Opt-in Election” means the occurrence of:

(a)    (i) a determination by the Facility Agent or (ii) a notification by the
Required Lenders to the Facility Agent (with a copy to PMI) that the Required
Lenders have determined that syndicated credit facilities denominated in Dollars
or Euro being executed at such time, or that include language similar to that
contained in Section 2.8 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR or EURIBOR,
and

(b)    (i) the election by the Facility Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Facility Agent of written notice of such
election to PMI and the Lenders or by the Required Lenders of written notice of
such election to the Facility Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country or such
other jurisdiction required by the Bail-In Legislation which is a subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.1.

“Eligible Assignee” means (a) a Lender or any affiliate of a Lender that is a
Qualifying Bank or (b) any bank or other financial institution, or any other
Person, which has been approved in writing by PMI as an Eligible Assignee for
purposes of this Agreement; provided that (i) PMI’s approval shall not be
required at any time an Event of Default has occurred and is continuing and
(ii) PMI may withhold its approval if PMI reasonably believes that an assignment
to such Eligible Assignee pursuant to Section 9.7 would result in the incurrence
of increased costs payable by any Borrower pursuant to Section 2.16 or 2.19; and
provided, further that PMI shall not provide its approval of any

 

6



--------------------------------------------------------------------------------

proposed Eligible Assignee that has a credit rating below BBB- by Standard &
Poor’s or Baa3 by Moody’s.

“Equivalent” (a) in Dollars of Euro on any date, means the quoted spot rate at
which the Facility Agent’s principal office in London offers to exchange Dollars
for Euro in London as of 11:00 A.M. (London time) on such date and (b) in Euro
of Dollars on any date, means the quoted spot rate at which the Facility Agent’s
principal office in London offers to exchange Euro for Dollars in London as of
11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days, (b) the
application for a minimum funding waiver with respect to a Plan, (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA), (d)
the cessation of operations at a facility of any Borrower or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA, (e) the
withdrawal by any Borrower or any of its    ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA, (f) the conditions set forth in
Section 430(k) of the Internal Revenue Code or Section 303(k) or 4068 of ERISA
to the creation of a lien upon property or rights to property of any Borrower or
any of its ERISA Affiliates for failure to make a required payment to a Plan are
satisfied, (g) the failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Internal Revenue Code or Section 302
of ERISA), whether or not waived, or a determination that any Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA), or (h) the termination of a Plan
by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

 

7



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR” means an interest rate per annum equal to either:

(a)    the applicable Screen Rate as of 11:00 A.M. (Brussels time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or

(b)    if the applicable Screen Rate shall not be available for the applicable
Interest Period, but shall be available for Interest Periods of a longer and
shorter duration, then EURIBOR shall be the Interpolated Rate; provided that, if
EURIBOR is below zero, then EURIBOR will be deemed to be zero, subject, however,
to the provisions of Section 2.8.

“EURIBOR Advance” means a Revolving Credit Advance denominated in Euro that
bears interest as provided in Section 2.5(a).

“Euro” and the “€” sign each mean the single currency of the Participating
Member States.

“Event of Default” has the meaning specified in Section 6.1.

“Existing Credit Agreement” means the Credit Agreement relating to a
US$2,500,000,000 Revolving Credit Facility (including a US$700,000,000 Swingline
option), dated as of 28 February 2014 among PMI, the lenders party thereto, J.P.
Morgan Europe Limited, as Facility Agent, and JPMorgan Chase Bank, N.A., as
Swingline Agent.

“Extended Maturity Date” has the meaning specified in Section 2.24(a).

“Extension Agreement” has the meaning specified in Section 2.24(a).

“Facility” means the Revolving Credit Facility or the Swingline Facility.

“Facility Agent” has the meaning specified in the preamble.

“Facility Agent’s Account” means any account of Citi, as is designated in
writing from time to time by Citi, to PMI and the Lenders for such purpose.

“FATCA” means (i) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement, or any amended or successor version that is
substantively comparable and, in each case, any regulations promulgated
thereunder or official interpretations thereof, and (ii) any intergovernmental
agreement entered into by two or more governmental authorities with respect to
the implementation of Sections 1471 through 1474 of the Internal Revenue Code,
or any amended or successor version that is substantively comparable and, in
each case, any legislation, regulations or official interpretations thereof.

 

8



--------------------------------------------------------------------------------

“FATCA Deduction” means a deduction or withholding from a payment under this
Agreement required by FATCA.

“FATCA Exempt Party” means a party that is entitled to receive payments free
from any FATCA Deduction.

“Federal Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978,
as amended from time to time.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Reuters Page FEDFUNDS1 (or any successor page), or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by Citi from three federal funds brokers
of recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Guaranty” has the meaning specified in Section 8.1.

“Home Jurisdiction Withholding Taxes” means (a) in the case of PMI, withholding
for United States income taxes, United States back-up withholding taxes and
United States withholding taxes and (b) in the case of a Designated Subsidiary,
withholding taxes imposed by the jurisdiction under the laws of which such
Designated Subsidiary is organized or any political subdivision thereof.

“Initial Lenders” has the meaning specified in the preamble.

“Interest Period” means (a) for each Revolving Credit Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Revolving Credit Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and
(b) for each Swingline Advance comprising part of the same Swingline Borrowing,
one period commencing on the date of such Swingline Advance and ending on a
Business Day with a duration not to exceed five Business Days. The duration of
such Interest Period for (i) a LIBOR Advance shall be one, two, three or six
months, or, if available to all Lenders, twelve months, or (ii) an EURIBOR
Advance shall be one, two, three or six months, or, if available to all Lenders,
twelve months, as such Borrower may select upon notice received by the Facility
Agent not later than 11:00 A.M. (London time) on the third Business Day prior to
the first day of such Interest Period; provided, however, that:

(a)    such Borrower may not select any Interest Period that ends after the
Termination Date;

 

9



--------------------------------------------------------------------------------

(b)    with respect to Revolving Credit Borrowings only, whenever the last day
of any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided that if such extension would cause the last
day of such Interest Period to occur in the next following calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day; and

(c)    with respect to Revolving Credit Borrowings only, whenever the first day
of any Interest Period occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as (x) the Screen Rate
available for deposits in Dollars or (y) the Screen Rate available for deposits
in Euro, as applicable) determined by the Facility Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
rate under (x) or (y) above (for the longest period for which the applicable
rate under (x) or (y) above is available for the applicable currency) that is
shorter than the relevant Interest Period and (b) the applicable rate under
(x) or (y) above for the shortest period (for which the applicable rate under
(x) or (y) above is available for the applicable currency) that exceeds the
relevant Interest Period, in each case, as of such time.

“Lenders” means the Initial Lenders and their respective successors, which are
Qualifying Banks or which have been approved in writing by PMI, and permitted
assignees (and includes the Swingline Lenders unless the context otherwise
requires).

“LIBOR” means an interest rate per annum equal to either:

(a)    the applicable Screen Rate as of 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period for a period equal to such
Interest Period, or

(b)    if the applicable Screen Rate shall not be available for the applicable
Interest Period but shall be available for Interest Periods of a longer and
shorter duration, then LIBOR shall be the Interpolated Rate; provided that, if
LIBOR shall be below zero, then LIBOR will be deemed to be zero, subject,
however, to the provisions of Section 2.8.

“LIBOR Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.5(b).

“Lien” has the meaning specified in Section 5.2(a).

 

10



--------------------------------------------------------------------------------

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by PMI, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, any country which is a
member of the European Union on the date hereof or any political subdivision
thereof, or the United Kingdom, Switzerland or Japan or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

“Mandated Lead Arrangers and Bookrunners” means Citigroup Global Markets
Limited, Banco Bilbao Vizcaya Argentaria, S.A. New York Branch, Banco Santander,
S.A., New York Branch, Bank of America, N.A., Barclays Bank PLC, Credit Suisse
Loan Funding LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, HSBC
Bank plc, Mizuho Bank, LTD., Société Générale and Sumitomo Mitsui Banking
Corporation.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Maturity Date” means 10 February 2025.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.21(a) in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.3(a).

“Notice of Swingline Borrowing” has the meaning specified in Section 2.10(a).

“Obligations” has the meaning specified in Section 8.1.

 

11



--------------------------------------------------------------------------------

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of PMI and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.19(c).

“Participant Register” has the meaning specified in Section 9.7(e).

“Participating Member State” means any member state of the European Communities
that has the Euro as its lawful currency in accordance with legislation of the
European Community relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 9.14.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PMI” has the meaning specified in the preamble.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualifying Bank” means any legal entity which is recognized as a bank by the
banking laws in force in its country of organization and which has as its
principal purpose the active conduct of banking business and conducts such
banking business through its own personnel (which have decision making
authority) and on its own premises.

“Register” has the meaning specified in Section 9.7(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means at any time Lenders holding at least 50.1% of the
aggregate Revolving Credit Commitments at such time.

“Resolution Authority” means an EEA Resolution Authority or any other body which
has authority to exercise any Write-down and Conversion Powers.

 

12



--------------------------------------------------------------------------------

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a EURIBOR Advance or a LIBOR
Advance (each of which shall be a “Type” of Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.2(a).

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule 3 hereof or (b) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.14.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of the Treasury or the United States Department of
State.

“Screen Rate” means (a) in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other Person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Thompson Reuters screen (or any
replacement Thompson Reuters screen which displays that rate) and (b) in
relation to EURIBOR, the Euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Thompson Reuters screen (or any replacement Thompson Reuters page which
displays that rate), or, in each case (a) and (b), on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thompson Reuters. If such page or service ceases to be available, the
Facility Agent may specify another page or service displaying the relevant rate
after consultation with PMI.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the

 

13



--------------------------------------------------------------------------------

occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swingline Advance” means an advance by a Swingline Lender to any Borrower as
part of a Swingline Borrowing.

“Swingline Agent” has the meaning specified in the preamble.

“Swingline Borrowing” means a borrowing consisting of simultaneous Swingline
Advances made by each of the Swingline Lenders pursuant to Section 2.9.

“Swingline Commitment” means as to any Lender (a) the Dollar amount set forth
opposite such Lender’s name on Schedule 4 hereof or (b) if such Lender has
entered into an Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by the Facility Agent pursuant to
Section 9.7(d), in each case as such amount may be reduced pursuant to
Section 2.14.

“Swingline Facility” means, at any time, the aggregate amount of the Swingline
Lenders’ Swingline Commitments at such time.

“Swingline Lender” means any Lender that has a Swingline Commitment.

“Taxes” has the meaning specified in Section 2.19(a).

“Termination Date” means the earlier of (a) the later of (i) the Maturity Date
and (ii) the Extended Maturity Date, and (b) in each case, the date of
termination in whole of Commitments pursuant to Section 2.14 or Section 6.2.

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a substantially similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above or imposed elsewhere in a
jurisdiction where a Borrower is established.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution

 

14



--------------------------------------------------------------------------------

Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule, and (b) in relation to any UK Bail-In Legislation:
(i) any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers, and
(ii) any similar or analogous powers under that UK Bail-In Legislation.

 

1.2.

Computation of Time Periods. In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3.

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with accounting principles generally accepted in the
United States of America, except that if there has been a material change in an
accounting principle affecting the definition of an accounting term as compared
to that applied in the preparation of the financial statements of PMI as of and
for the year ended 31 December 2019, then such new accounting principle shall
not be used in the determination of the amount associated with that accounting
term. A material change in an accounting principle is one that, in the year of
its adoption, changes the amount associated with the relevant accounting term
for any quarter in such year by more than 10%.

 

  2.

AMOUNTS AND TERMS OF THE ADVANCES

 

2.1.

The Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount outstanding not
to exceed at any time such Lender’s Revolving Credit Commitment; provided,
however, that the aggregate amount of the Revolving Credit Commitments shall be
deemed used from time to time to the extent of the aggregate amount of the
Swingline Advances then outstanding; provided, further, that each Lender’s
Revolving Credit Commitment shall be deemed used from time to time to the extent
of the Swingline Advances made by it or its affiliate that is a Swingline
Lender.

 

2.2.

(a)    Type of Revolving Credit Advances. Each Revolving Credit Borrowing shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment and subject to
this Section 2.2, any

 

15



--------------------------------------------------------------------------------

  Borrower may borrow under this Section 2.2, prepay pursuant to Section 2.15 or
repay pursuant to Section 2.4 and reborrow under this Section 2.2.

(b)    Amount of Revolving Credit Borrowings. Each Revolving Credit Borrowing
consisting of EURIBOR Advances shall be in an aggregate amount of no less than
€50,000,000 or an integral multiple of €1,000,000 in excess thereof. Each
Revolving Credit Borrowing consisting of LIBOR Advances shall be in an aggregate
amount of no less than $50,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

2.3.

Making the Revolving Credit Advances. (a) Notice of Revolving Credit Borrowing.
Each Revolving Credit Borrowing shall be made on notice, given not later than
11:00 A.M. (London time) on the third Business Day prior to the date of the
proposed Revolving Credit Borrowing, by the Borrower to the Facility Agent which
shall give to each Lender prompt notice thereof by facsimile. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by facsimile, such notice to be in substantially the form of Exhibit B-1
hereto, specifying therein the requested:

(i)    date of such Revolving Credit Borrowing,

(ii)    Type of Revolving Credit Advances,

(iii)    aggregate amount of such Revolving Credit Borrowing, and

(iv)    the initial Interest Period for each such Revolving Credit Advance.

(b)    Funding Revolving Credit Advances. Each Lender shall, before 2:00 P.M.
(London time) on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Facility Agent at the
Facility Agent’s Account, in same day funds, such Lender’s ratable portion of
such Revolving Credit Borrowing. After receipt of such funds by the Facility
Agent and upon fulfillment of the applicable conditions set forth in Article 3,
the Facility Agent will make such funds available to the relevant Borrower as
specified in the applicable Notice of Revolving Credit Borrowing.

(c)    Irrevocable Notice. Each Notice of Revolving Credit Borrowing of any
Borrower shall be irrevocable and binding on such Borrower. The Borrower
requesting a Revolving Credit Borrowing shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article 3, including, without limitation, any loss (excluding loss of
anticipated profits, indirect losses and special or consequential damages), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

 

16



--------------------------------------------------------------------------------

(d)    Lender’s Ratable Portion. Unless the Facility Agent shall have received
notice from a Lender prior to 2:00 P.M. (London time) on the day of any
Revolving Credit Borrowing that such Lender will not make available to the
Facility Agent such Lender’s ratable portion of such Revolving Credit Borrowing,
the Facility Agent may assume that such Lender has made such portion available
to the Facility Agent on the date of such Revolving Credit Borrowing in
accordance with Section 2.3(b) and the Facility Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Facility
Agent such Lender and such Borrower severally agree to repay to the Facility
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Facility Agent at:

(i)    in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Revolving Credit Advances comprising such Revolving
Credit Borrowing and (B) the cost of funds incurred by the Facility Agent in
respect of such amount, and

(ii)    in the case of such Lender, the cost of funds incurred by the Facility
Agent in respect of such amount.

If such Lender shall repay to the Facility Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Revolving Credit Advance as part
of such Revolving Credit Borrowing for purposes of this Agreement.

(e)    Independent Lender Obligations. The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

2.4.

Repayment of Revolving Credit Advances. Each Borrower shall repay to the
Facility Agent for the ratable account of the Lenders on the applicable
Termination Date the unpaid principal amount of the Revolving Credit Advances
then outstanding.

 

2.5.

Interest on Revolving Credit Advances. Subject to Section 2.8, each Borrower
shall pay interest on the unpaid principal amount of each Revolving Credit
Advance owing by such Borrower to each Lender from the date of such Revolving
Credit Advance until such principal amount shall be paid in full, at the
following rates per annum:

(a)    EURIBOR Advances. During such periods as such Revolving Credit Advance is
a EURIBOR Advance, a rate per annum equal at all times during each Interest
Period for such Revolving Credit Advance to the sum of (x) EURIBOR for such
Interest Period for such Revolving Credit Advance plus (y) the Applicable
Interest Rate Margin payable in

 

17



--------------------------------------------------------------------------------

arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than six months, on the day that occurs during such Interest
Period six months from the first day of such Interest Period and on the date
such EURIBOR Advance shall be paid in full.

(b)    LIBOR Advances. During such periods as such Revolving Credit Advance is a
LIBOR Advance, a rate per annum equal at all times during each Interest Period
for such Revolving Credit Advance to the sum of (x) LIBOR for such Interest
Period for such Revolving Credit Advance plus (y) the Applicable Interest Rate
Margin payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than six months, on the day that occurs
during such Interest Period six months from the first day of such Interest
Period and on the date such LIBOR Advance shall be paid in full.

 

2.6.

Absence of Interest Period for Revolving Credit Advances. If any Borrower shall
fail to select the duration of any Interest Period for any Revolving Credit
Advances in accordance with the provisions contained in the definition of the
term “Interest Period,” the Facility Agent will forthwith so notify such
Borrower and the Lenders and the Interest Period for such Advances will
automatically, on the last day of the then existing Interest Period therefor, be
one month.

 

2.7.

Interest Rate Determination for Revolving Credit Advances. Methods to Determine
EURIBOR and LIBOR. The Facility Agent shall determine EURIBOR and LIBOR by using
the methods described in the definition of the terms “EURIBOR” and “LIBOR,”
respectively, and shall give prompt notice to the Borrower and the Lenders of
each such EURIBOR or LIBOR.

 

2.8.

Alternate Rate of Interest. (a) If prior to the commencement of any Interest
Period for a Revolving Credit Borrowing:

(i)    the Facility Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining LIBOR or EURIBOR, for such Interest Period (including because the
Screen Rate is not available or published on a current basis), provided that no
Benchmark Transition Event shall have occurred at such time; or

(ii)    the Facility Agent is advised by the Required Lenders that LIBOR or
EURIBOR for such Interest Period will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Advances included in such
Borrowing for such Interest Period;

then the Facility Agent shall give notice thereof to the applicable Borrower and
the Lenders in writing by facsimile or email as promptly as practicable
thereafter and requesting that, until the Facility Agent notifies the applicable
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Notice of Revolving Credit Borrowing regarding any
affected LIBOR Advance or EURIBOR Advance to be continued shall (1) if
denominated in Dollars, be continued at a rate of interest calculated

 

18



--------------------------------------------------------------------------------

pursuant to Section 2.8(f), or (2) otherwise, be repaid on the last day of the
then current Interest Period applicable thereto and (B) any Borrowing request
for an affected LIBOR Advance or EURIBOR Advance shall (1) if denominated in
Dollars, be deemed a request for a Revolving Credit Borrowing at a rate of
interest calculated pursuant to Section 2.8(f), or (2) otherwise, be
ineffective, provided that if the circumstances giving rise to such notice
affect only one Type of Borrowing, then the other Type of Borrowing shall be
permitted.

(b)    Benchmark Replacement. Notwithstanding anything to the contrary herein,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Facility Agent and PMI may amend this Agreement to replace
LIBOR or EURIBOR with a Benchmark Replacement. Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 P.M. (London time)
on the fifth Business Day after the Facility Agent has posted such proposed
amendment to all Lenders and PMI so long as the Facility Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Facility Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBOR or EURIBOR with
a Benchmark Replacement pursuant to this Section 2.8(b) will occur prior to the
applicable Benchmark Transition Start Date.

(c)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Facility Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)    Notices; Standards for Decisions and Determinations. The Facility Agent
will promptly notify PMI and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.

(e)    Benchmark Unavailability Period. Upon PMI’s receipt of notice of the
commencement of a Benchmark Unavailability Period, during such Benchmark
Unavailability Period (i) the Borrower may revoke any request for an Advance or
continuation of any Advance to be made or continued or if denominated in
Dollars, request that an Advance be continued at a rate of interest calculated
pursuant to Section 2.8(f) and (ii) the obligations of the Lenders to make
additional Advances shall be suspended during any Benchmark Unavailability
Period.

(f)    Market Disruption. If the applicable Screen Rate is unavailable, provided
that no Benchmark Transition Event has occurred, or the Lenders owed or required
to lend at least 50.1% of the aggregate principal amount of Revolving Credit
Advances notify the Facility

 

19



--------------------------------------------------------------------------------

Agent that EURIBOR or LIBOR for any Interest Period will not adequately reflect
the cost to such Lenders of making, funding or maintaining their respective
Revolving Credit Advances for such Interest Period (each, a “Market Disruption
Event”), then the rate of interest on each Lender’s share of that Revolving
Credit Advance for the Interest Period shall be the rate per annum which is the
sum of (x) the Applicable Interest Rate Margin plus (y) the rate notified to the
Facility Agent and the Borrower by that Lender in a certificate (which sets out
the details of the computation of the relevant rate and shall be prima facie
non-binding evidence of the same) as soon as practicable and in any event before
interest is due to be paid in respect of that Interest Period, to be that which
expresses as a percentage rate per annum the cost to that Lender of funding its
participation in that Revolving Credit Advance from whatever source it may
reasonably select.

(g)    If a Market Disruption Event occurs and the Facility Agent or the
applicable Borrower so requires:

(i)    the Facility Agent, PMI and such Borrower shall enter into negotiations
(for a period of not more than thirty (30) days) with a view to agreeing on a
substitute basis for determining the interest rate; and

(ii)    any alternative basis agreed upon pursuant to clause (i) above shall,
with the prior consent of all the Lenders, PMI and such Borrower, be binding on
all such parties hereto.

 

2.9.

The Swingline Advances. (a) Obligation to Make Swingline Advances. Each
Swingline Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Swingline Advances to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount outstanding not to exceed at any time such Swingline
Lender’s Swingline Commitment.

(b)    Amount of Swingline Borrowings. Each Swingline Borrowing shall be in an
aggregate amount of no less than $1,000,000.

(c)    Relationship with the Revolving Credit Facility.

 

  (A)

The Revolving Credit Facility may be used by way of Swingline Advances. The
Swingline Facility is not independent of the Revolving Credit Facility.

 

  (B)

Notwithstanding any other term of this Agreement, a Swingline Lender is only
obliged to participate in a Revolving Credit Advance or a Swingline Advance to
the extent that it would not result in the participation by it and its affiliate
that is a Lender in such Revolving Credit Advances and Swingline Advances
exceeding its Revolving Credit Commitment or that of its affiliate that is a
Lender.

 

20



--------------------------------------------------------------------------------

  (C)

Where, but for the operation of paragraph (B) above, a Lender’s participation
(including the participation of its affiliate that is a Swingline Lender
hereunder) in the Revolving Credit Advances and Swingline Advances would have
exceeded its Revolving Credit Commitment, the excess will be apportioned among
the other Lenders participating in the relevant Revolving Credit Advance pro
rata according to their relevant Revolving Credit Commitments. This calculation
will be applied as often as necessary until the Revolving Credit Advance is
apportioned among the relevant Lenders in a manner consistent with paragraph
(B) above.

 

2.10.

Making the Swingline Advances. (a) Notice of Swingline Borrowing. Each Swingline
Borrowing shall be made on notice, given not later than 12:00 P.M. (New York
time) on the date of the proposed Swingline Borrowing, by the Borrower to the
Swingline Agent (with a copy of such notice by facsimile and promptly thereafter
telephonically notified to the Facility Agent) which shall give to the Swingline
Lenders prompt notice thereof by facsimile. Each such notice of a Swingline
Borrowing (a “Notice of Swingline Borrowing”) shall be by facsimile, such notice
to be in substantially the form of Exhibit B-2 hereto, specifying therein the
requested:

(i)    date of such Swingline Borrowing,

(ii)    aggregate amount of such Swingline Borrowing, and

(iii)    the Interest Period for each such Swingline Advance.

(b)    Funding Swingline Advances. Each Swingline Lender shall, before 1:30 P.M.
(New York time) with respect to Notices of Swingline Borrowing given before
12:00 P.M. (New York time), on the date of such Swingline Borrowing, make
available for the account of its Applicable Lending Office to the Swingline
Agent, in same day funds, such Swingline Lender’s ratable portion of such
Swingline Borrowing. After receipt of such funds by the Swingline Agent and upon
fulfillment of the applicable conditions set forth in Article 3, the Swingline
Agent will make such funds available to the relevant Borrower as specified in
the applicable Notice of Swingline Borrowing.

(c)    Irrevocable Notice. Each Notice of Swingline Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. The Borrower requesting a
Swingline Borrowing shall indemnify each Swingline Lender against any loss, cost
or expense incurred by such Swingline Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Swingline Borrowing
for such Swingline Borrowing the applicable conditions set forth in Article 3,
including, without limitation, any loss (excluding loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Swingline Lender to fund the Swingline Advance to be made by such
Swingline Lender as part of such Swingline Borrowing when such Swingline
Advance, as a result of such failure, is not made on such date.

 

21



--------------------------------------------------------------------------------

(d)    Swingline Lender’s Ratable Portion. Unless the Swingline Agent shall have
received notice from a Swingline Lender prior to 1:30 P.M. (New York time) with
respect to Notices of Swingline Borrowing given before 12:00 P.M. (New York
time), on the day of any Swingline Borrowing that such Swingline Lender will not
make available to the Swingline Agent such Swingline Lender’s ratable portion of
such Swingline Borrowing, the Swingline Agent may assume that such Swingline
Lender has made such portion available to the Swingline Agent on the date of
such Swingline Borrowing in accordance with Section 2.10(b) and the Swingline
Agent may, in reliance upon such assumption, make available to the Borrower
proposing such Swingline Borrowing on such date a corresponding amount. If and
to the extent that such Swingline Lender shall not have so made such ratable
portion available to the Swingline Agent such Swingline Lender and such Borrower
severally agree to repay to the Swingline Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swingline Agent at:

(i)    in the case of such Borrower, the higher of (A) the interest rate
applicable at the time to Swingline Advances comprising such Swingline Borrowing
and (B) the cost of funds incurred by the Swingline Agent in respect of such
amount, and

(ii)    in the case of such Swingline Lender, the cost of funds incurred by the
Swingline Agent in respect of such amount.

If such Swingline Lender shall repay to the Swingline Agent such corresponding
amount, such amount so repaid shall constitute such Swingline Lender’s Swingline
Advance as part of such Swingline Borrowing for purposes of this Agreement.

(e)    Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make the Swingline Advance to be made by it as part of any Swingline
Borrowing shall not relieve any other Swingline Lender of its obligation
hereunder to make its Swingline Advance on the date of such Swingline Borrowing,
but no Swingline Lender shall be responsible for the failure of any other
Swingline Lender to make the Swingline Advance to be made by such other
Swingline Lender on the date of any Swingline Borrowing.

 

2.11.

Repayment of Swingline Advances. (a) Each Borrower shall repay to the Swingline
Agent for the ratable account of the Swingline Lenders on the last day of the
applicable Interest Period, the unpaid principal amount of any Swingline Advance
then outstanding.

(b)    In the event that a Borrower does not repay a Swingline Advance made to
it in full on the last day of its Interest Period, on the Business Day
immediately following such day, that Borrower shall be deemed to have served a
Notice of Revolving Credit Borrowing for a LIBOR Advance to be made on the third
Business Day thereafter in the amount (including accrued interest) of such
Swingline Advance and with an Interest Period of one month and such LIBOR
Advance shall be made on the third Business Day in accordance with Section 2.3
(without regard to clause (b) thereof) and the proceeds thereof applied in

 

22



--------------------------------------------------------------------------------

repayment of such Swingline Advance. Notwithstanding anything contained herein
to the contrary, for the time period from the day immediately following the end
of the Interest Period for any such Swingline Advance that is not repaid on the
last day of its Interest Period until and including the third Business Day
thereafter, Section 2.18(e) shall apply to the unpaid principal amount of any
such Swingline Advance.

(c)    Section 3.3 shall not apply to any LIBOR Advance to which this
Section 2.11 refers.

(d)    In the circumstances set out in paragraph (b) above, to the extent that
it is not possible to make a LIBOR Advance due to the insolvency of a Borrower,
the Lenders will indemnify (pro-rata according to their Revolving Credit
Commitments) the Swingline Lenders for any loss that they incur as a result of
the relevant Swingline Borrowing.

 

2.12.

Interest on Swingline Advances. Subject to Section 2.11(b), each Borrower shall
pay interest on the unpaid principal amount of each Swingline Advance owing by
such Borrower to each Swingline Lender from the date of such Swingline Advance
until such principal amount shall be paid in full, a rate per annum equal at all
times during the Interest Period for such Swingline Advance to the highest of
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s prime rate, (b) one-half of one percent above
the Federal Funds Effective Rate and (c) if available, LIBOR for a one-week
Interest Period, payable in arrears on the last day of such Interest Period.

 

2.13.

Fees. (a) Commitment Fee. PMI agrees to pay to the Facility Agent for the
account of each Lender, 0.050% per annum on the aggregate amount of the unused
portion of such Lender’s Revolving Credit Commitment (it being understood that
any Swingline Advances shall be deemed to use the Revolving Credit Commitment of
each Swingline Lender or its affiliate that is a Lender hereunder) from the date
hereof in the case of each Lender that is an Initial Lender and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date, in
each case payable on the last Business Day of each March, June, September and
December until the Termination Date and on the Termination Date. For the
avoidance of doubt, the first payment under this Section 2.13(a) shall be due
and payable on 31 March 2020.

(b)    Utilization Fee. PMI agrees to pay the Facility Agent for the account of
each Lender an amount equal to (x) 0.100% on the aggregate principal amount of
all Advances outstanding with respect to each day on which the aggregate
principal amount of all Advances outstanding exceeds 33 1/3% of total
Commitments or (y) 0.200% on the aggregate principal amount of all Advances
outstanding with respect to each day on which the aggregate principal amount of
all Advances outstanding exceeds 66 2/3% of total Commitments, payable on the
last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date, to the extent applicable. For the
avoidance of doubt, the first payment under this Section 2.13(b) shall, to the
extent applicable, be due and payable on 31 March 2020.

 

23



--------------------------------------------------------------------------------

(c)    Agent’s Fees. PMI shall pay to the Facility Agent and Swingline Agent for
its own account such fees as may from time to time be agreed between PMI and
such Agent.

 

2.14.

Optional Termination or Reduction of the Commitments. PMI shall have the right,
upon at least three Business Days’ notice to the Facility Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective Revolving
Credit Commitments of the Lenders; provided that each partial reduction shall be
in the aggregate amount of no less than $50,000,000 or the remaining balance if
less than $50,000,000 and shall be ratable among the Lenders affected thereby in
accordance with their Commitments; and provided, further, that any such
termination or reduction of Revolving Credit Commitments shall not affect the
Swingline Commitments unless, after giving effect to such termination or
reduction, the aggregate Swingline Commitments would exceed the aggregate
Revolving Credit Commitments, in which case the Swingline Commitments shall be
reduced ratably.

 

2.15.

Prepayments of Advances. (a) Optional Prepayments. (i) Revolving Credit
Advances. Each Borrower may, upon at least three Business Days’ notice to the
Facility Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part; provided,
however, that each partial prepayment shall be in an aggregate principal amount
of no less than €50,000,000 or $50,000,000, as the case may be, or the remaining
balance if less than €50,000,000 or $50,000,000.

(ii)    Swingline Advances. Each Borrower may, upon notice to the Swingline
Agent by 9:00 A.M. (London time) on the date of the prepayment stating the
aggregate principal amount of the prepayment, and, if such notice is given such
Borrower shall, prepay the outstanding principal amount of the Swingline
Advances comprising part of the same Swingline Borrowing in whole or ratably in
part; provided, however, that each partial prepayment shall be in an aggregate
principal amount of no less than $1,000,000.

(b)    Mandatory Prepayments. (i) If the Facility Agent notifies PMI that, on
any interest payment date, the sum of (A) the Equivalent in Dollars (determined
on the third Business Day prior to such interest payment date) of the aggregate
principal amount of the Revolving Credit Advances denominated in Euro plus
(B) the aggregate principal amount of all Revolving Credit Advances denominated
in Dollars then outstanding and Swingline Advances then outstanding exceeds 105%
of the aggregate Revolving Credit Commitments of the Lenders on such date, PMI
and each other Borrower shall, within two Business Days after receipt of such
notice, prepay the outstanding principal amount of any Revolving Credit Advances
and Swingline Advances owing by such Borrower in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date.

(ii)    The Facility Agent shall give prompt notice of any prepayment required
under this Section 2.15(b) to the Borrowers and the Lenders. Prepayments under
this Section 2.15(b) shall be allocated first to Swingline Advances, ratably
among

 

24



--------------------------------------------------------------------------------

the Swingline Lenders; and any excess amount shall then be allocated to
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
selected by the applicable Borrower, ratably among the Lenders.

(c)    Each prepayment made pursuant to this Section 2.15 shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and any additional amounts which such Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.4(b).

 

2.16.

Increased Costs. (a) Costs from Change in Law or Authorities. If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Advances (excluding for purposes of this
Section 2.16 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.19 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower of the affected Advances shall from time to time,
upon demand by such Lender (with a copy of such demand to the Facility Agent),
pay to the Facility Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to such Borrower and the Facility Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error; and, provided,
further, that (A) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (B) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted, issued or implemented, but only if any such requests,
rules, guidelines, requirements or directions are generally applicable to (and
for which reimbursement is generally being sought by the applicable Lender in
respect of) credit transactions similar to this transaction from borrowers
similarly situated to the Borrower, but no Lender shall be required to disclose
any confidential or proprietary information in connection therewith.

(b)    Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, any change in any law or regulation, or any guideline or directive
(whether or not having the force of law) or the interpretation or administration
thereof by any central bank or other authority charged with the administration
thereof, imposes, modifies or deems applicable

 

25



--------------------------------------------------------------------------------

any capital adequacy, liquidity requirement or similar requirement (including,
without limitation, a request or requirement which affects the manner in which
any Lender allocates capital resources to its commitments, including its
obligations hereunder) and as a result thereof, in the sole opinion of such
Lender, the rate of return on such Lender’s capital as a consequence of its
obligations hereunder is reduced to a level below that which such Lender could
have achieved but for such circumstances, but reduced to the extent that
Borrowings are outstanding from time to time, then in each such case, upon
demand from time to time PMI shall pay to such Lender such additional amount or
amounts as shall compensate such Lender for such reduction in rate of return;
provided that, in the case of each Lender, such additional amount or amounts
shall not exceed 0.15 of 1% per annum of such Lender’s Commitment. A certificate
of such Lender as to any such additional amount or amounts shall be conclusive
and binding for all purposes, absent manifest error. Except as provided below,
in determining any such amount or amounts each Lender may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, each Lender
shall take all reasonable actions to avoid the imposition of, or reduce the
amounts of, such increased costs, provided that such actions, in the reasonable
judgment of such Lender, will not be otherwise disadvantageous to such Lender,
and, to the extent possible, each Lender will calculate such increased costs
based upon the capital requirements for its Commitment hereunder and not upon
the average or general capital requirements imposed upon such Lender.

 

2.17.

Illegality. Notwithstanding any other provision of this Agreement, if (a) any
Lender shall notify the Facility Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Advances or to fund or maintain Advances or (b) any Lender
notifies PMI and the Facility Agent that it is unlawful for such Lender or its
Applicable Lending Office to make Advances or to fund or maintain Advances to a
Designated Subsidiary due to the jurisdiction of organization of such Designated
Subsidiary, then, in each case, the obligation of such Lender to make or
maintain, as the case may be, such Advances shall be suspended (and PMI or the
applicable Borrower shall make the relevant repayment, if necessary) until the
Facility Agent shall notify PMI and the Lenders that the circumstances causing
such suspension no longer exist and the relevant aggregate Commitments shall be
temporarily reduced by the amount of such Lender’s share of the Commitments
affected by such illegality for the duration of the suspension with respect to
such Advances; provided, however, that each Lender agrees to (i) use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would allow such Lender or its Applicable Lending Office
to continue to perform its obligations to make Advances or to continue to fund
or maintain Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender and (ii) to make or fund Advances to a different
Borrower designated by PMI if the making of such designation would allow such
Lender to continue to perform its obligations to make Advances or to continue to
fund or maintain Advances.

 

26



--------------------------------------------------------------------------------

2.18.

Payments and Computations. (a) Time and Distribution of Payments. PMI and each
Borrower shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (London time) on the day when due to the Facility Agent at
the Facility Agent’s Account in same day funds. The Facility Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or commitment or utilization fees ratably (other than
amounts payable pursuant to Section 2.16, 2.19 or 9.4(b)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. From and after the effective date
of an Assignment and Acceptance pursuant to Section 9.7, the Facility Agent
shall make all payments hereunder in respect of the interest assigned thereby to
the assigning Lender for amounts which have accrued to but excluding the
effective date and to the Lender assignee for amounts which have accrued from
and after the effective date.

(b)    Computation of Interest and Fees. All computations of interest and
commitment and utilization fees shall be made by the Facility Agent or the
Swingline Agent on the basis of a year of 360 days, or in the case of interest
payable pursuant to Section 2.12, 365/366 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or commitment or utilization fees are
payable. Each determination by the Facility Agent or the Swingline Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c)    Payment Due Dates. Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or utilization
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Revolving Credit Advances to be made in
the next following calendar month, such payment shall be made on the immediately
preceding Business Day.

(d)    Presumption of Borrower Payment. Subject to Section 2.11(b), unless the
Facility Agent receives notice from any Borrower prior to the date on which any
payment is due to the Lenders hereunder that such Borrower will not make such
payment in full, the Facility Agent may assume that such Borrower has made such
payment in full to the Facility Agent on such date and the Facility Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Facility Agent,
each Lender shall repay to the Facility Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Facility Agent at the cost of funds incurred by the Facility
Agent in respect of such amount.

 

27



--------------------------------------------------------------------------------

(e)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, each Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in Section 2.5 or Section 2.12, at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on such
Advance.

 

2.19.

Taxes. (a) Any and all payments by or on behalf of each Borrower and PMI
hereunder shall be made, in accordance with Section 2.18, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Lender and each Agent, taxes imposed on its
net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or Agent (as the case may be), is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof,
(iii) in the case of each Lender and each Agent, taxes imposed on its net
income, franchise taxes imposed on it, and any tax imposed by means of
withholding to the extent such tax is imposed solely as a result of a present or
former connection (other than any connection arising from the execution,
enforcement, delivery and performance of this Agreement or a Note) between such
Lender or Agent (as the case may be) and the taxing jurisdiction, (iv) in the
case of each Lender and each Agent, taxes imposed by the United States by means
of withholding tax if and to the extent that such taxes shall be in effect and
shall be applicable on the date hereof to payments to be made to such Lender’s
Applicable Lending Office or to such Agent and (v) in the case of each Lender
and the Facility Agent, any withholding taxes imposed pursuant to FATCA (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Taxes”).

(b)    If any Borrower or PMI shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender or Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.19) such Lender or Agent (as the case may be), receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or PMI shall make such deductions and (iii) such Borrower or
PMI shall timely pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If clause (i) of this
Section 2.19(b) is unenforceable for any reason in respect of any Borrower,
then:

 

  (A)

for each period during which a deduction or withholding for or on account of any
Taxes is required to be made by the Borrower with respect to the payment of
interest under this Agreement (the “Tax Deduction”), in lieu of application of
clause (i) of this Section 2.19(b), the rate of interest on the Advances as set
out in Sections 2.5 and 2.12 shall be the percentage rate per annum which is the
aggregate of the applicable:

 

  (i)

Interest Rate Margin, and

 

28



--------------------------------------------------------------------------------

  (ii)

EURIBOR, LIBOR, or interest rate on Swingline Advance (determined under
Section 2.12), as applicable,

divided by a factor equal to one (1) minus the amount of the Tax Deduction
expressed as a multiplier (i.e., ten (10) percent will be expressed as 0.10 and
not as 10%); and

 

  (B)

all references to a rate of interest under Sections 2.5 and 2.12 shall be
construed thereafter as adjusted in accordance with this Section 2.19(b).

(c)    In addition, each Borrower or PMI shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

(d)    Each Borrower and PMI shall indemnify each Lender and each Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.19) paid by such Lender or Agent (as the case may
be), and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant governmental authority. This
indemnification shall be made within 30 days from the date such Lender or Agent
(as the case may be), makes written demand therefor.

(e)    Within 30 days after the date of any payment of Taxes to a governmental
authority, each Borrower and PMI shall furnish to the relevant Agent at its
address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or PMI determines that no Taxes
are payable in respect thereof, such Borrower or PMI shall, at the request of
the relevant Agent, furnish or cause the payor to furnish, such Agent and each
Lender an opinion of counsel reasonably acceptable to such Agent stating that
such payment is exempt from Taxes. Each Lender shall severally indemnify the
Agents for (i) any taxes, levies, imposts, deductions, charges or withholdings
and all liabilities with respect thereto attributable to such Lender (but only
to the extent the Borrower has not already indemnified the Agents for such taxes
and without limiting the obligation of the Borrower to do so) and (ii) any
taxes, levies, imposts, deductions, charges or withholdings attributable to such
Lender’s failure to comply with the provisions of Section 9.7(e) relating to the
maintenance of a Participant Register, that are paid or payable by the Agents in
connection with this Agreement and any reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes, levies, imposts, deductions,
charges, withholdings or liabilities were correctly or legally imposed or
asserted by the relevant governmental authority. The indemnity under this
Section 2.19(e) shall be paid within ten days after the applicable Agent
delivers to the applicable Lender a certificate stating the amount of taxes,
levies, imposts, deductions, charges, withholdings or liabilities so paid or
payable by the Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

 

29



--------------------------------------------------------------------------------

(f)    Each Lender, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, shall provide each of the Agents, PMI and each other Borrower
with any form or certificate that is required by any taxing authority
(including, if applicable, two executed copies of Internal Revenue Service Form
W-9, W-8BEN-E (or W-8BEN, if applicable), W-8ECI or W-8IMY (together with any
underlying attachments), as appropriate, or any successor or other form
prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes
on payments pursuant to this Agreement. Thereafter, each such Lender shall
provide additional forms or certificates (i) to the extent a form or certificate
previously provided has become inaccurate or invalid or has otherwise ceased to
be effective or (ii) as requested in writing by any Borrower, PMI or the
relevant Agent. Unless the Borrowers, PMI and the Agents have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to Home Jurisdiction Withholding Taxes or are subject to Home
Jurisdiction Withholding Taxes at a rate reduced by an applicable tax treaty,
such Borrowers, PMI or Agents shall withhold taxes from such payments at the
applicable statutory rate in the case of payments to or for any Lender.

(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.19 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.

(h)    (i) Subject to clause (iii) below, each party to this Agreement shall,
within ten Business Days of a reasonable request by another party to this
Agreement:

 

  (A)

confirm for the requesting party whether it is or is not a FATCA Exempt Party;
and

 

  (B)

supply to the requesting party such forms, documentation and other information
relating to its status under FATCA as such requesting party reasonably requests
for the purposes of its compliance with any other law, regulation or exchange of
information regime;

(ii)    If a party to this Agreement confirms to a requesting party to this
Agreement pursuant to clause (i)(A) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify the requesting party thereof reasonably promptly;

(iii)    Clause (i) above shall not oblige any Finance Party to do anything, and
clause (i)(B) above shall not oblige any other party to do anything, which would
or might, in its reasonable opinion, constitute a breach of any (x) law or
regulation, (y) fiduciary duty or (z) duty of confidentiality.

 

30



--------------------------------------------------------------------------------

(iv)    If a party to this Agreement fails to confirm whether or not it is a
FATCA Exempt Party or to supply forms, documentation or other information
requested in accordance with clause (i) above (including, for the avoidance of
doubt, where clause (iii) above applies), then such party shall be treated for
the purposes of this Agreement as if it is not a FATCA Exempt Party until such
time as the party in question provides the requested confirmation, forms,
documentation or other information.

(v)    (A) Each party to this Agreement may make any FATCA Deduction and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (B)

Each Finance Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to whom it is making the payment and, in addition,
shall notify PMI and the Facility Agent and the Facility Agent shall notify the
other Finance Parties.

Solely for purposes of this Section 2.19(h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(i)    No additional amounts will be payable pursuant to this Section 2.19 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had the Lender provided the relevant forms or other documents pursuant
to Section 2.19(f); or (ii) in the case of an Assignment and Acceptance by a
Lender to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that
exceed the amount of such Home Jurisdiction Withholding Taxes that are imposed
prior to such Assignment and Acceptance, unless such Assignment and Acceptance
resulted from the demand of PMI.

(j)    No additional amounts will be payable pursuant to this Section 2.19 with
respect to any taxes imposed by the United States by means of withholding tax on
payments made by any Borrower to any Lender’s Applicable Lending Office or to
any Agent, even if such taxes are imposed as a result of the treatment of
payments made by a Borrower that is not organized under the laws of the United
States as having been made by a United States person for United States federal
income tax purposes, including as a result of an election made to treat such
Borrower as a disregarded entity for United States federal income tax purposes
(regardless of whether such election was made after such Borrower became a
Borrower under this Agreement), if and to the extent such taxes were in effect
and would have been applicable as of the date hereof to payments to be made by a
United States person to such Lender’s Applicable Lending Office or to such Agent
(as the case may be).

(k)    If any Lender or Agent, as the case may be, obtains a refund of any Tax
for which payment has been made pursuant to this Section 2.19, which refund in
the good faith

 

31



--------------------------------------------------------------------------------

judgment of such Lender or Agent, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.19, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the Borrower to the extent payment has been
made in full by the Borrower pursuant to this Section 2.19.

(l)    

 

  (i)

All amounts expressed to be payable under this Agreement by any party to any
Agent, any Lender, any Swingline Lender or any other recipient of any payment to
be made by or on account of any obligation of any Borrower hereunder (each, a
“Finance Party”) which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to clause (ii) below, if VAT
is or becomes chargeable on any supply made by any Finance Party to any party
under this Agreement and such Finance Party is required to account to the
relevant tax authority for the VAT, that party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that party under this Agreement).

 

  (ii)

If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a this Agreement,
and any party other than the Recipient (the “Relevant Party”) is required by the
terms of this Agreement to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):

 

  (A)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this clause (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

32



--------------------------------------------------------------------------------

  (B)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (iii)

Where this Agreement requires any party to reimburse or indemnify a Finance
Party for any cost or expense, such party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, except to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

  (iv)

Any reference in this clause (l) to any party shall, at any time when such party
is treated as a member of a group for VAT purposes, include (where appropriate
and unless the context otherwise requires) a reference to the representative
member of such group at such time (the term “representative member” to have the
same meaning as in the UK Value Added Tax Act 1994).

 

  (v)

In relation to any supply made by a Finance Party to any party under this
Agreement, if reasonably requested by such Finance Party, that party must
promptly provide such Finance Party with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

2.20.

Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of the Revolving Credit Advances owing to it (other than
pursuant to Sections 2.16, 2.19 or 9.4(b)) in excess of its ratable share of
payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share

 

33



--------------------------------------------------------------------------------

  (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, provided further, that, so long as the
obligations under this Agreement and the Notes shall not have been accelerated,
any excess payment received by any Lender shall be shared on a pro rata basis
only with the other Lenders. Each Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.20 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.

 

2.21.

Evidence of Debt. (a) Lender Records; Notes. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower shall, upon notice by any Lender to such Borrower
(with a copy of such notice to the Facility Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Commitment of such Lender.

(b)    Record of Borrowings, Payables and Payments. The Register maintained by
the Facility Agent pursuant to Section 9.7(d) shall include a control account,
and a subsidiary account for each Lender, in which accounts (taken together)
shall be recorded as follows:

(i)    the date, amount and Facility of each Borrowing made hereunder, the Type
of Advances comprising such Borrowing and the Interest Period applicable
thereto;

(ii)    the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii)    the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder; and

(iv)    the amount of any sum received by the Facility Agent from the Borrowers
hereunder and each Lender’s share thereof.

(c)    Evidence of Payment Obligations. Entries made in good faith by the
Facility Agent in the Register pursuant to Section 2.21(b), and by each Lender
in its account or accounts pursuant to Section 2.21(a), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from each Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement,
absent manifest error; provided, however, that the failure of the Facility Agent
or such Lender to make an entry, or any finding that an entry

 

34



--------------------------------------------------------------------------------

is incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of any Borrower under this Agreement.

 

2.22.

Defaulting Lenders. Notwithstanding any other provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of such Defaulting
Lender’s Revolving Credit Commitments pursuant to Section 2.13(a);

(b)    the Defaulting Lender’s Commitments shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take action
hereunder (including any consent to any amendment or waiver pursuant to
Section 9.1); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender; and provided further that in the event that a Lender is a
Defaulting Lender solely as the result of a failure to fund pursuant to clause
(a) of the definition of the term “Defaulting Lender” and such failure to fund
is the subject of a good faith dispute, any waiver, amendment or modification
pursuant to Section 9.1(b) or 9.1(d) affecting such Defaulting Lender shall
require the consent of such Defaulting Lender; and

(c)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.20)
shall, in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing hereunder by such Defaulting Lender to Citi, as Facility Agent,
(ii) second, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Citi, as Facility Agent, and (iii) third, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

In the event that Citi, as Facility Agent, and PMI both agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall (i) purchase at par such
portion of the Advances of the other Lenders as Citi, as Facility Agent, shall
determine may be necessary in order for such Lender to hold such Advances
ratably in accordance with its respective Commitment and (ii) cease to be a
Defaulting Lender.

 

2.23.

Use of Proceeds. The proceeds of the Advances shall be available (and each
Borrower agrees that it shall use such proceeds) for general corporate purposes
of PMI and its Subsidiaries. Neither Agent nor any Lender is bound to monitor or
verify the application of any amount borrowed pursuant to this Agreement.

 

35



--------------------------------------------------------------------------------

2.24.

Extension Option.

(a)    The Borrower may request an extension of the Maturity Date for additional
one year periods (each, an “Extended Maturity Date”); provided that the Borrower
(i) provides written notice requesting the extension to the Facility Agent not
less than 25 days nor more than 60 days prior to the first anniversary or second
anniversary of the Effective Date of the Facility, as applicable and
(ii) delivers to the Facility Agent a certificate signed by a duly authorized
officer certifying (A) a copy of the resolutions of the Borrower’s Board of
Directors approving the Extended Maturity Date, (B) no Default or Event of
Default has occurred and is continuing, and (C) no more than two extension
requests shall be made. The Facility Agent shall promptly notify each of the
Lenders of such request. Each Lender will respond to such request, whether
affirmatively or negatively, as it may elect in its sole discretion, within ten
Business Days of such notice to the Facility Agent. The Commitments of those
Lenders which have responded affirmatively shall be extended, subject to receipt
by the Facility Agent of counterparts of an Extension Agreement in substantially
the form of Exhibit I hereto (the “Extension Agreement”) duly completed and
signed by the Borrower, the Facility Agent and all of the Lenders which have
responded affirmatively. No extension of the Commitments pursuant to this
Section 2.24(a) shall be legally binding on any party hereto unless and until
such Extension Agreement is so executed and delivered by the Required Lenders.

(b)    If any Lender rejects, or is deemed to have rejected, the Borrower’s
request to extend its Commitment (each, a “Non-Extending Lender”), (i) this
Agreement shall terminate on the Maturity Date or the initial Extended Maturity
Date, as applicable, with respect to such Non-Extending Lender (provided that
such Non-Extending Lender’s rights under Sections 2.16, 2.19 and 9.4 and
obligations under Section 9.12 shall survive the Maturity Date or the initial
Extended Maturity Date, as applicable, as to matters occurring prior to such
date), (ii) the Borrower shall pay to such Lender on the Maturity Date or the
initial Extended Maturity Date, as applicable, any amounts due and payable
hereunder to such Lender on such date and (iii) the Borrower may, if it so
elects, designate a Person to become a Lender after consultation with the
Facility Agent, or agree with an existing Lender that such Lender’s Commitment
shall be increased (each, an “Assuming Lender”), in each case to assume,
effective as of the Maturity Date or the initial Extended Maturity Date, as
applicable, any Non-Extending Lenders’ Commitments and all of the obligations of
such Non-Extending Lenders under this Agreement thereafter arising relating to
such Commitments, without recourse to or warranty by, or expense to such
Non-Extending Lenders; provided that any such designation or agreement may not
increase the aggregate amount of the Commitments under this Facility. The
assumptions provided for in this Section 2.24(b) shall be subject to the
conditions that:

(iv)    the Assuming Lenders shall have paid to the Non-Extending Lenders the
aggregate principal amount of, and any interest and fees accrued and unpaid up
to but excluding the Maturity Date or the initial Extended Maturity Date, as
applicable, on the outstanding Advances, if any, of the Non-Extending Lenders
under their respective Commitments being assumed;

 

36



--------------------------------------------------------------------------------

(v)    all additional costs, reimbursements, expense reimbursements and
indemnities due and payable to the Non-Extending Lenders in respect of such
Commitments shall have been paid by the Borrower; and

(vi)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.7(a) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);

On or prior to the Maturity Date or the initial Extended Maturity Date, as
applicable, (A) each Assuming Lender that is not an existing Lender shall have
delivered to the Borrower and the Facility Agent an Assignment and Acceptance or
such other agreement acceptable to the Borrower and the Facility Agent and
(B) any existing Lender assuming any Commitments shall have delivered
confirmation in writing satisfactory to the Borrower and the Facility Agent as
to the increase in the amount of its Commitment. Upon execution and delivery of
the documentation pursuant to the foregoing clauses (A) and (B) and the
Extension Agreement pursuant to Section 2.24(a), the payment of all amounts
referred to in clauses (i) through (iii) above, and subject to the requirements
of the Patriot Act or any similar “know your customer” or other similar checks
under all applicable laws and regulations with respect to Assuming Lenders that
are not existing Lenders, the Assuming Lenders, as of the Maturity Date or the
initial Extended Maturity Date, as applicable, will be substituted for the
Non-Extending Lenders under this Agreement to the extent of their assumed
Commitments and shall be Lenders for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of the Non-Extending Lenders to such extent hereunder shall, by the
provisions hereof, be released and discharged.

3.     CONDITIONS TO EFFECTIVENESS AND LENDING

 

3.1.

Conditions Precedent to Effectiveness. This Agreement shall become effective on
and as of the first date (the “Effective Date”) on which the following
conditions precedent have been satisfied:

(a)    PMI shall have notified each Lender and the Facility Agent in writing as
to the proposed Effective Date.

(b)    On the Effective Date, the following statements shall be true and the
Facility Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of PMI, dated the Effective Date, stating
that:

(i)    the representations and warranties contained in Section 4.1 are correct
on and as of the Effective Date, and

(ii)    no event has occurred and is continuing that constitutes a Default or
Event of Default.

 

37



--------------------------------------------------------------------------------

(c)    The Facility Agent shall have received on or before the Effective Date
copies of the letter from PMI dated on or before such day, terminating in whole
the commitments of the lenders party to the Existing Credit Agreement.

(d)    Prior to or simultaneously with the Effective Date, PMI shall have
satisfied all of its obligations under the Existing Credit Agreement including,
without limitation, the payment of all loans, accrued interest and fees.

(e)    The Facility Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Facility Agent (acting on its own behalf and on behalf of the Lenders):

(i)    Certified copies of the resolutions of the Board of Directors of PMI
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii)    A certificate of the Secretary or an Assistant Secretary of PMI
certifying the names and true signatures of the officers of PMI authorized to
sign this Agreement and the other documents to be delivered hereunder.

(iii)    Favorable opinions of counsel (which may be in-house counsel) for PMI,
substantially in the form of Exhibits E-1 and E-2 hereto.

(iv)    A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Facility Agent, substantially in the form of Exhibit G hereto.

(v)    A certificate of the chief financial officer or treasurer of PMI
certifying that as of 31 December 2019 (A) the aggregate amount of Debt, payment
of which is secured by any Lien referred to in clause (iii) of Section 5.2(a),
does not exceed $400,000,000, and (B) the aggregate amount of Debt included in
clause (A) of this subsection (v), payment of which is secured by any Lien
referred to in clause (iv) of Section 5.2(a), does not exceed $200,000,000.

(f)    PMI shall have paid all accrued fees and reasonable expenses of the
Facility Agent and the Lenders with respect to this Agreement for which the
Facility Agent shall have made reasonable demand in accordance with
Section 9.4(a) on or prior to the Effective Date.

(g)    This Agreement shall have been executed by PMI, Citi, as Facility Agent,
and Citibank, as Swingline Agent, and the Facility Agent shall have been
notified by each Initial Lender that such Initial Lender has executed this
Agreement.

(h)    (i) The Facility Agent shall have received, at least five days prior to
the Effective Date, all documentation and other information regarding PMI
reasonably requested in connection with applicable “know your customer” and
anti-money laundering rules and

 

38



--------------------------------------------------------------------------------

regulations, including the Patriot Act, to the extent requested in writing of
PMI at least fifteen days prior to the Effective Date and (ii) if PMI qualifies
as a “legal entity customer” under 31 C.F.R. § 1010.230, any Lender that has
requested a Beneficial Ownership Certification in a written notice to PMI at
least fifteen days prior to the Effective Date, shall have received such
Beneficial Ownership Certification at least five days prior to the Effective
Date (provided that, upon the execution and delivery by the Facility Agent or
any such Lender of its signature page to this Agreement, the respective
condition set forth in this Section 3.1(h) shall be deemed to be satisfied).

The Facility Agent shall notify PMI and the Initial Lenders of the date which is
the Effective Date upon satisfaction of all of the conditions precedent set
forth in this Section 3.1. For purposes of determining compliance with the
conditions specified in this Section 3.1, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Facility Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that PMI, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.

 

3.2.

Initial Advance to Each Designated Subsidiary. The obligation of each Lender to
make an initial Advance to each Designated Subsidiary following any designation
of such Designated Subsidiary as a Borrower hereunder pursuant to Section 9.8 is
subject to the receipt by the Facility Agent on or before the date of such
initial Advance of each of the following, in form and substance satisfactory to
the Facility Agent (acting on its own behalf and on behalf of the Lenders), and
dated such date, and in sufficient copies for each Lender:

(a)    Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b)    A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign the Designation Agreement and the other documents
to be delivered hereunder.

(c)    A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver the Designation Agreement and to
perform its obligations hereunder.

(d)    The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e)    A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent

 

39



--------------------------------------------------------------------------------

customary and appropriate for the relevant jurisdiction, the opinions outlined
on Exhibit F hereto.

(f)    Such other approvals, opinions or documents as any Lender, through the
Facility Agent may reasonably request, including, without limitation,
information required in accordance with the Patriot Act or any similar “know
your customer” or other similar checks under all applicable laws and
regulations.

 

3.3.

Conditions Precedent to Each Borrowing. The obligation of each Lender to make an
Advance on the occasion of each Borrowing is subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Borrowing
the following statements shall be true, and the acceptance by the Borrower of
the proceeds of such Borrowing shall be a representation by such Borrower or by
PMI, as the case may be, that:

(a)    the representations and warranties contained in Section 4.1 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

(b)    after giving effect to the application of the proceeds of all Borrowings
on such date (together with any other resources of the Borrower applied together
therewith) no event has occurred and is continuing, or would result from such
Borrowing, that constitutes a Default or Event of Default; and

(c)    if such Borrowing is in an aggregate principal amount equal to or greater
than $500,000,000, or the Equivalent in Euro thereof, and is being made in
connection with any purchase of shares of such Borrower’s or PMI’s capital stock
or the capital stock of any other Person, or any purchase of all or
substantially all of the assets of any Person (whether in one transaction or a
series of transactions) or any transaction of the type referred to in
Section 5.2(b), the statement in (b) above shall also be true on a pro forma
basis as if such transaction or purchase shall have been completed.

4.    REPRESENTATIONS AND WARRANTIES

 

4.1.

Representations and Warranties of PMI. PMI represents and warrants as follows:

(a)    It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.

(b)    The execution, delivery and performance of this Agreement and the Notes
to be delivered by it are within its corporate powers, have been duly authorized
by all necessary

 

40



--------------------------------------------------------------------------------

corporate action, and do not contravene (i) its charter or by-laws or (ii) in
any material respect, any law, rule, regulation or order of any court or
governmental agency or any contractual restriction binding on or affecting it.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by it of this Agreement or the Notes to
be delivered by it.

(d)    This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of PMI
enforceable against PMI in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e)    As reported in PMI’s Annual Report on Form 10-K for the year ended
31 December 2019, the consolidated balance sheets of PMI and its Subsidiaries as
of 31 December 2019 and the consolidated statements of earnings of PMI and its
Subsidiaries for the year then ended fairly present, in all material respects,
the consolidated financial position of PMI and its Subsidiaries as at such date
and the consolidated results of the operations of PMI and its Subsidiaries for
the year ended on such date, all in accordance with accounting principles
generally accepted in the United States. Except as disclosed in PMI’s Annual
Report on Form 10-K for the year ended 31 December 2019, and in any Current
Report on Form 8-K filed subsequent to 31 December 2019, but prior to
10 February 2020, since 31 December 2019 there has been no material adverse
change in such position or operations.

(f)    There is no pending or threatened action or proceeding affecting it or
any of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”), (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
PMI’s Annual Report on Form 10-K for the year ended 31 December 2019, any
Current Report on Form 8-K filed subsequent to 31 December 2019, but prior to
10 February 2020 and, with respect to Proceedings commenced after the date of
such filing but prior to 10 February 2020, a certificate delivered to the
Lenders, that may materially adversely affect the financial position or results
of operations of PMI and its Subsidiaries taken as a whole.

(g)    It owns directly or indirectly 100% of the capital stock of each other
Borrower.

(h)    None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

 

41



--------------------------------------------------------------------------------

(i)    Neither PMI nor any Borrower (i) is a person named on the list of
“Specially Designated Nationals” or “Blocked Persons” maintained by The Office
of Foreign Assets Control of the United States Department of the Treasury (the
“OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; or (ii) is (x) an agency of the
government of a country, (y) an organization controlled by a country, or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by the OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Neither PMI nor any Borrower will use the
proceeds of the Advances to finance any operations, investments or activities
in, or make any payments to, any such country, agency, organization, or person.
The use of the proceeds of the Advances will not violate Anti-Corruption Laws or
applicable Sanctions.

5.    COVENANTS OF PMI

 

5.1.

Affirmative Covenants. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, PMI will:

(a)    Compliance with Laws, Etc. (i) Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and Anti-Corruption Laws and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith), noncompliance with which would
materially adversely affect the financial condition or operations of PMI and its
Subsidiaries taken as a whole, and (ii) maintain in effect and enforce policies
and procedures designed to ensure, in its reasonable judgment, compliance in all
material respects by PMI, the Borrowers, the Major Subsidiaries and each of
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(b)    Reporting Requirements. Furnish to the Lenders or make available on the
internet at www.pmi.com (or any successor or replacement website thereof), if
such website includes an option to subscribe to a free service alerting
subscribers by email of new U.S. Securities and Exchange Commission filings, if
available, or by similar electronic means:

(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of PMI, an unaudited
interim condensed consolidated balance sheet of PMI and its Subsidiaries as of
the end of such quarter and unaudited interim condensed consolidated statements
of earnings of PMI and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of PMI;

 

42



--------------------------------------------------------------------------------

  (A)

as soon as available and in any event within 100 days after the end of each
fiscal year of PMI, a copy of the consolidated financial statements for such
year for PMI and its Subsidiaries audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms); and

 

  (B)

all reports which PMI sends to any of its shareholders, and copies of all
reports on Form 8-K (or any successor forms adopted by the U.S. Securities and
Exchange Commission) which PMI files with the Securities and Exchange
Commission;

(ii)    as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Default, continuing on the date of
such statement, a statement of the chief financial officer or treasurer of PMI
setting forth details of such Event of Default or Default and the action which
PMI has taken and proposes to take with respect thereto;

(iii)    such other historical information respecting the condition or
operations, financial or otherwise, of PMI or any Major Subsidiary as any Lender
through the Facility Agent may from time to time reasonably request; and

(iv)    promptly following any reasonable request therefor, provide information
and documentation reasonably requested by the Facility Agent or any Lender for
purposes of compliance with applicable “know your customer” rules and
regulations, including, without limitation, the Patriot Act and 31 C.F.R. §
1010.230.

 

5.2.

Negative Covenants. So long as any Advance shall remain unpaid or any Lender
shall have any Commitment hereunder, PMI will not:

(a)    Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i)    Liens upon or in property acquired or held by it or any Major Subsidiary
in the ordinary course of business to secure the purchase price of such property
or to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii)    Liens existing on property at the time of its acquisition (other than
any such Lien created in contemplation of such acquisition);

 

43



--------------------------------------------------------------------------------

(iii)    Liens existing on the date hereof securing Debt;

(iv)    Liens on property financed through the issuance of industrial revenue
bonds in favor of the holders of such bonds or any agent or trustee therefor;

(v)    Liens existing on property of any Person acquired by PMI or any Major
Subsidiary;

(vi)    Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii)    Liens upon or with respect to Margin Stock;

(viii)    Liens in favor of PMI or any Major Subsidiary;

(ix)    precautionary Liens provided by PMI or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
PMI or such Major Subsidiary which transaction is determined by the Board of
Directors of PMI or such Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States; or

(x)    any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b)    Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which PMI is a party, the surviving
corporation is PMI or was a Subsidiary of PMI immediately prior to such merger
or consolidation, which is organized and existing under the laws of the United
States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving PMI or any other
Borrower shall assume all of PMI’s or such Borrower’s obligations under this
Agreement (including without limitation with respect to PMI’s obligations, the
covenants set forth in Article 5) by the execution and delivery of an instrument
in form and substance satisfactory to the Required Lenders.

6.    EVENTS OF DEFAULT

 

6.1.

Events of Default. Each of the following events (each an “Event of Default”)
shall constitute an Event of Default:

(a)    Any Borrower or PMI shall fail to pay any principal of any Revolving
Credit Advance when the same becomes due and payable; or any Borrower or PMI
shall fail to pay any principal of any Swingline Advance within three Business
Days after the same becomes due and payable; or any Borrower shall fail to pay
interest on any Advance, or

 

44



--------------------------------------------------------------------------------

PMI shall fail to pay any fees payable under Section 2.13, within ten days after
the same becomes due and payable; or

(b)    Any representation or warranty made or deemed to have been made by any
Borrower or PMI herein or by any Borrower or PMI (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or

(c)    Any Borrower or PMI shall fail to perform or observe (i) any covenant
contained in Section 5.2(b), (ii) any term, covenant or agreement contained in
Section 5.2(a) if such failure shall remain unremedied for 15 days after written
notice thereof shall have been given to PMI by the Facility Agent or any Lender
or (iii) any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to PMI by the
Facility Agent or any Lender; or

(d)    Any Borrower or PMI or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or PMI or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of any Borrower or PMI or any Major Subsidiary
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) shall be declared to
be due and payable, or required to be prepaid (other than by a scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof unless adequate provision for the payment
of such Debt has been made in form and substance satisfactory to the Required
Lenders; or

(e)    Any Borrower or PMI or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
PMI or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its

 

45



--------------------------------------------------------------------------------

property constituting a substantial part of the property of PMI and its
Subsidiaries taken as a whole) shall occur; or any Borrower or PMI or any Major
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or

(f)    Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or PMI or any Major Subsidiary and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such unsatisfied judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided that such 60-day stay period shall be extended
for a period not to exceed an additional 120 days if (i) PMI, such Borrower or
such Major Subsidiary is contesting such judgment or enforcement of such
judgment in good faith, unless, with respect only to judgments or orders
rendered outside the United States, such action is not reasonably required to
protect its respective assets from levy or garnishment, and (ii) no assets with
a fair market value in excess of $100,000,000 of PMI, such Borrower or such
Major Subsidiary have been levied upon or garnished to satisfy such judgment;
provided, further, that such 60-day stay period shall be further extended for
any judgment or order rendered outside the United States until such time as the
conditions in clauses (i) or (ii) are no longer satisfied; or

(g)    Any Borrower or any ERISA Affiliate shall incur, or shall be reasonably
likely to incur, liability in excess of $500,000,000 in the aggregate as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of any Borrower or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the termination of a Multiemployer Plan;
provided, however, that no Default or Event of Default under this Section 6.1(g)
shall be deemed to have occurred if the Borrower or any ERISA Affiliate shall
have made arrangements satisfactory to the PBGC or the Required Lenders to
discharge or otherwise satisfy such liability (including the posting of a bond
or other security); or

(h)    So long as any Subsidiary of PMI is a Designated Subsidiary, the Guaranty
provided by PMI under Article 8 hereof shall for any reason cease to be valid
and binding on PMI or PMI shall so state in writing.

 

6.2.

Lenders’ Rights upon Event of Default. If an Event of Default occurs or is
continuing, then the Facility Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to PMI and the Borrowers:

(a)    declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b)    declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers;

 

46



--------------------------------------------------------------------------------

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(i) the obligation of each Lender to make Advances shall automatically be
terminated and (ii) the Advances then outstanding, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

7.    THE AGENTS

 

7.1.

Authorization and Action. Each Lender (in its capacities as a Lender and
Swingline Lender, as applicable) hereby appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to such Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), no
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Notes; provided, however, that no Agent shall be required to take any action
that exposes it to personal liability or that is contrary to this Agreement or
applicable law. Each Agent agrees to give to each Lender prompt notice of each
notice given to it by PMI or any Borrower as required by the terms of this
Agreement or at the request of PMI or such Borrower, and any notice provided
pursuant to Section 5.1(b)(ii). Citi, as Facility Agent, may execute any of its
duties under this Agreement by or through its affiliate, Citibank.

 

7.2.

Agents’ Reliance, Etc. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Facility Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied functions, responsibilities, duties
or obligations shall be read into this Agreement or otherwise exist against the
Facility Agent. Neither any Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, each Agent:

(a)    may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until, in the case of the Facility Agent, the Facility Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, or, in the case of the
Swingline Agent, such Agent has received notice from the Facility Agent that it
has received and accepted such Assignment and Acceptance, in each case as
provided in Section 9.7;

(b)    may consult with legal counsel (including counsel for PMI or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for

 

47



--------------------------------------------------------------------------------

any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

(c)    makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of PMI or any Borrower or to inspect the property (including the books
and records) of PMI or such Borrower;

(e)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f)    shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by facsimile) believed by it to be genuine and signed or sent by the proper
party or parties.

 

7.3.

Citi and Affiliates. With respect to its Commitment and the Advances made by it,
Citi shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not an Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Citi
in its individual capacity. Citi and its affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, PMI, any
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of PMI, any Borrower or any such Subsidiary, all as if Citi was not
an Agent and without any duty to account therefor to the Lenders.

 

7.4.

Lender Credit Decision. Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any Mandated Lead Arranger and Bookrunner, or
any other Lender and based on the financial statements referred to in
Section 4.1(e) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, any Mandated Lead Arranger and Bookrunner, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.

 

7.5.

Indemnification. (a) The Lenders agree to indemnify the Facility Agent (to the
extent not reimbursed by PMI or the Borrowers), from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Facility Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by the

 

48



--------------------------------------------------------------------------------

  Facility Agent under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Facility Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Facility Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Facility Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Facility Agent is not reimbursed for such
expenses by PMI or the Borrowers. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.5 applies
whether any such investigation, litigation or proceeding is brought by the
Facility Agent, any Lender or a third party. For purposes of this
Section 7.5(a), the Lenders’ respective ratable shares of any amount shall be
determined, at any time, according to their respective aggregate Revolving
Credit Commitments at such time.

(b)    The Lenders agree to indemnify the Swingline Agent (to the extent not
reimbursed by PMI or the Borrowers), from and against such Lender’s ratable
share (determined according to their respective Revolving Credit Commitments at
such time) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Swingline Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Swingline Agent under this Agreement, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Swingline Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Swingline Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) payable by the Borrowers under
Section 9.4(a), to the extent that the Swingline Agent is not reimbursed for
such expenses by PMI or the Borrowers. In the case of any investigation,
litigation or proceeding giving rise to any indemnification hereunder, this
Section 7.5 applies whether any such investigation, litigation or proceeding is
brought by the Swingline Agent, any Lender or a third party.

 

7.6.

Successor Agents.

(a)    Any Agent may resign at any time by giving written notice thereof to the
Lenders and PMI and may be removed at any time with or without cause by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a

 

49



--------------------------------------------------------------------------------

successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article 7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

(b)    Any Agent shall resign in accordance with clause (a) above (and, to the
extent applicable, shall use reasonable endeavors to appoint a successor Agent
pursuant to clause (a) above) if either:

(i)    such Agent fails to respond to a request under Section 2.19(h) or a
Lender reasonably believes that such Agent is not a FATCA Exempt Party;

(ii)    the information supplied by such Agent pursuant to Section 2.19(h)
indicates that such Agent is not a FATCA Exempt Party; or

(iii)    such Agent notifies PMI and the Lenders that such Agent is not a FATCA
Exempt Party;

and, in each case, PMI or a Lender reasonably believes that a party will be
required to make a FATCA Deduction that would not be required if such Agent were
a FATCA Exempt Party, and PMI or such Lender, by notice to such Agent, requires
it to resign.

 

7.7.

Mandated Lead Arrangers and Bookrunners. Certain entities have been designated
as Mandated Lead Arrangers and Bookrunners, in connection with this Agreement,
but the use of such titles does not impose on any of them any duties or
obligations greater than those of any other Lender.

 

7.8.

Certain ERISA Matters

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents, and each Mandated Lead Arranger and
Bookrunner, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other party to this Agreement, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Plans in connection with the
Advances or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for

 

50



--------------------------------------------------------------------------------

certain transactions involving insurance company general accounts), PTE 90-1 (a
class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Facility Agent, in its sole discretion, and such Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents, and each Mandated Lead Arranger and Bookrunner, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other party to
this Agreement, that none of the Agents, or any Mandated Lead Arranger and
Bookrunner is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the Agents under
this Agreement, or any documents related hereto).

(c)    The Agents, and each Mandated Lead Arranger and Bookrunner, hereby inform
the Lenders that each such Person is not undertaking to provide investment
advice or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person (i) may receive
interest or other payments with respect to the Advances, the Commitments, this
Agreement and any other document related hereto (ii) may recognize a gain if it
extended the Advances or the Commitments for an amount less than the amount
being paid for an interest in the Advances or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, any document related hereto or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, facility agent or collateral
agent fees, utilization fees, minimum

 

51



--------------------------------------------------------------------------------

usage fees, fronting fees, deal-away or alternate transaction fees, amendment
fees, processing fees, term out premiums, banker’s acceptance fees, breakage or
other early termination fees or fees similar to the foregoing.

8.    GUARANTY

 

8.1.

Guaranty. PMI hereby unconditionally and irrevocably guarantees (the undertaking
of PMI contained in this Article 8 being the “Guaranty”) the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
obligations of each Borrower now or hereafter existing under this Agreement,
whether for principal, interest, fees, expenses or otherwise (such obligations
being the “Obligations”), and any and all expenses (including counsel fees and
expenses) incurred by the Facility Agent or the Lenders in enforcing any rights
under the Guaranty.

 

8.2.

Guaranty Absolute. PMI guarantees that the Obligations will be paid strictly in
accordance with the terms of this Agreement, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Facility Agent or the Lenders with respect thereto.
The liability of PMI under this Guaranty shall be absolute and unconditional
irrespective of:

(a)    any lack of validity, enforceability or genuineness of any provision of
this Agreement or any other agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from this Agreement;

(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any other guaranty, for
all or any of the Obligations; or

(d)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Borrower or PMI.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Facility Agent or any Lender upon the insolvency,
bankruptcy or reorganization of a Borrower or otherwise, all as though such
payment had not been made.

 

8.3.

Waivers. (a) PMI hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Guaranty and
any requirement that the Facility Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against a Borrower or any other Person or any collateral.

 

52



--------------------------------------------------------------------------------

(b)    PMI hereby irrevocably waives any claims or other rights that it may now
or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of PMI’s obligations under this Guaranty or
this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Facility Agent or any Lender against
such Borrower or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from such Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to PMI in violation of the preceding sentence at any time prior to
the later of the cash payment in full of the Obligations and all other amounts
payable under this Guaranty and the Termination Date, such amount shall be held
in trust for the benefit of the Facility Agent and the Lenders and shall
forthwith be paid to the Facility Agent to be credited and applied to the
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and this Guaranty,
or to be held as collateral for any Obligations or other amounts payable under
this Guaranty thereafter arising. PMI acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and this Guaranty and that the waiver set forth in this Section 8.3(b)
is knowingly made in contemplation of such benefits.

 

8.4.

Continuing Guaranty. This Guaranty is a continuing guaranty and shall (a) remain
in full force and effect until payment in full (after the Termination Date) of
the Obligations and all other amounts payable under this Guaranty, (b) be
binding upon PMI, its successors and assigns, and (c) inure to the benefit of
and be enforceable by the Lenders, the Facility Agent and their respective
successors, transferees and assigns.

9.    MISCELLANEOUS

 

9.1.

Amendments, Etc. No amendment or waiver of any provision of this Agreement, nor
consent to any departure by any Borrower or PMI therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
or if such amendment, waiver or consent relates solely to the Lenders or the
Swingline Lenders, respectively, the Lenders holding 50.1% of the aggregate
Revolving Credit Commitments or Swingline Commitments, respectively, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders
affected thereby, do any of the following: (a) waive any of the conditions
specified in Sections 3.1 and 3.2, (b) increase the Commitments of the Lenders
or subject the Lenders to any additional obligations, (c) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments, or the number of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, (f) release PMI
from any of its obligations under Article 8 or (g) amend this

 

53



--------------------------------------------------------------------------------

  Section 9.1; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Facility Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the Facility
Agent under this Agreement or any Advance.

 

9.2.

Notices, Etc. (a) Addresses. All notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
emailed, or delivered, as follows:

if to any Borrower or to PMI, as guarantor:

Philip Morris International Inc.

120 Park Avenue

New York, New York 10017 USA

Attention: Deputy General Counsel and Corporate Secretary

Fax number: +1 (917) 663-5372

Email: Jerry.Whitson@pmi.com

and

Philip Morris Products S.A.

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

Attention: Vice President Treasury and Corporate Finance

Fax number: +41-58-242-0101

Email: Frank.DeRooij@pmi.com

and

Philip Morris Finance SA

Avenue de Rhodanie 50

1001 Lausanne

Switzerland

Attention: Director Treasury

Fax number: +41-58-242-0101

Email: John.Jacob@pmi.com

if to any Initial Lender, at its Applicable Lending Office specified opposite
its name on Schedule 1 hereto;

if to any other Lender, at its Applicable Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to Citi, as Facility Agent:

Citibank Europe PLC, UK Branch

 

54



--------------------------------------------------------------------------------

Citigroup Centre

Canada Square Canary Warf

5th Floor – Mail Drop: CGC2 05-65

London E14 5LB, United Kingdom

Attention: EMEA Loans Agency

Fax number: +44-207-492-3980

if to Citibank, as Swingline Agent:

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Phone: +1-302-894-6010

Fax number: +1-646-274-5080

Email: agencyabtfsupport@citi.com

Attention: Swingline Agent

as to any Borrower, PMI or the Facility Agent at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to PMI and the Facility Agent.

(b)    Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to the Facility Agent
pursuant to Article 2, 3 or 7 shall not be effective until received by the
Facility Agent, provided that any such notice received by the Facility Agent
after 5:00 p.m. London time, other than any notice regarding a Swingline
Borrowing, shall be deemed effective at the opening of business on the next
business day. Delivery by facsimile of an executed counterpart of any amendment
or waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof. Notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

9.3.

No Waiver; Remedies. No failure on the part of any Lender or the Facility Agent
to exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

 

55



--------------------------------------------------------------------------------

9.4.

Costs and Expenses. (a) Facility Agent; Enforcement. PMI agrees to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Facility Agent), modification and amendment of
this Agreement and the documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Facility Agent with respect thereto and with respect to advising the Facility
Agent as to its rights and responsibilities under this Agreement, and all costs
and expenses of the Lenders and the Facility Agent, if any (including, without
limitation, reasonable counsel fees and expenses of the Lenders and the Facility
Agent), in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.

(b)    Prepayment of Advances. If any payment of principal of Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.15, acceleration of the
maturity of the Advances pursuant to Section 6.2, an assignment made as a result
of a demand by PMI pursuant to Section 9.7(a) or for any other reason, PMI
shall, upon demand by any Lender (with a copy of such demand to the Facility
Agent or the Swingline Agent, as applicable), pay to the Facility Agent or the
Swingline Agent, as applicable, for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
which it may reasonably incur as a result of such payment, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. Without prejudice to
the survival of any other agreement of any Borrower or PMI hereunder, the
agreements and obligations of each Borrower and PMI contained in Section 2.3(c),
2.10(c), 2.16, 2.19, and this Section 9.4(b) shall survive the payment in full
of principal and interest hereunder.

(c)    Indemnification. Each Borrower and PMI jointly and severally agree to
indemnify and hold harmless the Facility Agent and each Lender and each of their
respective affiliates, control persons, directors, officers, employees,
attorneys and agents (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) which may be incurred
by or asserted against any Indemnified Party, in each case in connection with or
arising out of, or in connection with the preparation for or defense of, any
investigation, litigation, or proceeding (i) related to any transaction or
proposed transaction (whether or not consummated) in which any proceeds of any
Borrowing are applied or proposed to be applied, directly or indirectly, by any
Borrower, whether or not such Indemnified Party is a party to such transaction
or (ii) related to any Borrower’s or PMI’s entering into this Agreement, or to
any actions or omissions of any Borrower or PMI, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by PMI or any Borrower or any
other Person; provided, however, that neither any Borrower nor PMI shall be
required to indemnify any such Indemnified

 

56



--------------------------------------------------------------------------------

Party from or against any portion of such claims, damages, losses, liabilities
or expenses that is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Party. No party to this Agreement shall
be liable for any special, indirect, consequential or punitive damages in
connection with the Revolving Credit Facility; provided that nothing in this
last sentence shall relieve PMI or any Borrower of any obligation it may have to
indemnify an Indemnified Party against special, indirect, consequential or
punitive damages asserted against such Indemnified Party by a third party.

 

9.5.

Right of Set-Off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.2 to authorize the Facility Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.2, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of PMI or any
Borrower against any and all of the obligations of any Borrower or PMI now or
hereafter existing under this Agreement, whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. Each Lender shall promptly notify the appropriate Borrower or PMI, as
the case may be, after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its affiliates under this Section 9.5
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its affiliates may have.

 

9.6.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
PMI, the Facility Agent, the Swingline Agent, and each Lender and their
respective successors and assigns, except that neither any Borrower nor PMI
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

9.7.

Assignments and Participations. (a) Assignment of Lender Obligations. Each
Lender may and, if demanded by PMI upon at least five Business Days’ notice to
such Lender and the Facility Agent, will assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments and the Advances owing to it),
subject to the following:

(i)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under one or more Facilities under this
Agreement (it being understood that any assignment under a Revolving Credit
Facility shall include a proportionate assignment under the related Swingline
Facility, as applicable);

(ii)    the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than

 

57



--------------------------------------------------------------------------------

$10,000,000 for Revolving Credit Commitments (subject, in each case, to
reduction at the sole discretion of PMI) and shall be an integral multiple of
$1,000,000;

(iii)    each such assignment shall be to an Eligible Assignee;

(iv)    each such assignment made as a result of a demand by PMI pursuant to
this Section 9.7(a) shall be arranged by PMI after consultation with the
Facility Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the assigning Lender under this Agreement;

(v)    no Lender shall be obligated to make any such assignment as a result of a
demand by PMI pursuant to this Section 9.7(a) unless and until such Lender shall
have received one or more payments from either the Borrowers to which it has
outstanding Advances or one or more Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Advances owing
to such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement; and

(vi)    the parties to each such assignment shall execute and the assigning
Lender shall, not less than five Business Days prior to the effectiveness of any
Assignment and Acceptance, deliver to the Facility Agent which shall give prompt
notice thereof to PMI by facsimile, for the Facility Agent’s acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $2,000 for Revolving Credit Commitments
(payable by the assignee unless otherwise agreed); provided that, if such
assignment is made as a result of a demand by PMI under this Section 9.7(a), PMI
shall pay or cause to be paid such $2,000 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.4) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

(b)    Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and

 

58



--------------------------------------------------------------------------------

agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or PMI or the performance or observance by any Borrower or PMI
of any of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.1(e) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Facility Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
Department of Labor Plan Asset Regulations (Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, as amended by
Section 3(42) of ERISA and as may be further amended) or (B) the assignment or
Advance is not and will not be a non-exempt prohibited transaction as defined in
Section 406 of ERISA or Section 4975(c) of the Internal Revenue Code; (vii) such
assignee appoints and authorizes the Facility Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement as
are delegated to the Facility Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (viii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c)    Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Facility Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto and if the Facility Agent
has received all requested documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to PMI.

(d)    Register. The Facility Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The

 

59



--------------------------------------------------------------------------------

entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and PMI, the Borrowers, the Facility Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by PMI or any Borrower at any reasonable time and from time to time
upon reasonable prior notice.

(e)    Sale of Participation. Each Lender may sell participations to one or more
Qualifying Banks in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to PMI hereunder) shall remain unchanged,

(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iii)    PMI, the other Borrowers, the Facility Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and

(iv)    no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by any Borrower or PMI therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation.

Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Facility Agent (in its capacity
as Facility Agent) shall have no responsibility for maintaining a Participant
Register.

(f)    Disclosure of Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.7, disclose to the assignee or participant or proposed assignee
or participant, any information relating to PMI or any Borrower furnished to
such Lender by or on behalf of PMI or any Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any

 

60



--------------------------------------------------------------------------------

confidential information relating to PMI received by it from such Lender by
signing a confidentiality agreement substantially in the form attached hereto as
Exhibit H.

(g)    Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or any other central bank in accordance with
Regulation A.

 

9.8.

Designated Subsidiaries. (a) Designation. PMI may at any time, and from time to
time, by delivery to the Facility Agent of a Designation Agreement duly executed
by PMI and the respective Subsidiary and substantially in the form of Exhibit D
hereto, designate such Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement and such Subsidiary shall thereupon become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder. The Facility Agent shall
promptly notify each Lender of each such designation by PMI and the identity of
the respective Subsidiary.

(b)    Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Revolving Credit Borrowing
or Notice of Swingline Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Facility Agent to the Lenders
(which notice the Facility Agent shall give promptly, and only upon its receipt
of a request therefor from PMI). Thereafter, the Lenders shall be under no
further obligation to make any Advance hereunder to such former Designated
Subsidiary until such time as it has been redesignated a Designated Subsidiary
by PMI pursuant to Section 9.8(a).

(c)    In connection with an Advance or Advances made to a particular Designated
Subsidiary, each Lender shall have the right at any time and from time to time
to nominate an affiliate to fund such Advance on its behalf, in each case, upon
notice to the Facility Agent and PMI and subject to receipt by the Facility
Agent of all requested documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations; provided that PMI shall not incur or be
responsible for any additional costs or expenses as a result of the nomination
of or funding of such Advance by such affiliate.

 

9.9.

Governing Law. This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

9.10.

Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature

 

61



--------------------------------------------------------------------------------

  page to this Agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

9.11.

Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of Process. Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York state court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York state court or, to the extent permitted by
law, in such federal court. Each Borrower (other than PMI) hereby agrees that
service of process in any such action or proceeding brought in any such New York
state court or in such federal court may be made upon PMI at 120 Park Avenue,
New York, NY 10017, Attention: Corporate Secretary, or such other address in the
United States as notified to the Facility Agent from time to time (the “Process
Agent”), and each Designated Subsidiary hereby irrevocably appoints the Process
Agent its authorized agent to accept such service of process, and agrees that
the failure of the Process Agent to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Borrower hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to such Borrower at its address specified pursuant to
Section 9.2. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to serve legal process in any other manner permitted by law or to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.

(b)    PMI as Process Agent. PMI hereby accepts its appointment as Process Agent
and agrees that (i) it will maintain an office in New York, New York, or such
other address in the United States as notified to the Facility Agent from time
to time, through the Termination Date and will give the Facility Agent prompt
notice of any change of its address, (ii) it will perform its duties as Process
Agent to receive on behalf of each Designated Subsidiary and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or federal court
sitting in New York City arising out of or relating to this Agreement and
(iii) it will forward forthwith to each Designated Subsidiary at its then
current address copies of any summons, complaint and other process which PMI
receives in connection with its appointment as Process Agent.

(c)    Waivers. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York state or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the

 

62



--------------------------------------------------------------------------------

defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereto hereby irrevocably agrees that, to
the extent that it now has or may hereafter acquire any right of immunity,
whether characterized as sovereign immunity or otherwise, from any legal
proceedings, whether in the United States of America or elsewhere, arising out
of this Agreement or the subject matter hereof or any of the transactions
contemplated hereby brought by any of the parties hereto or their successors or
assigns, including without limitation immunity from service of process, immunity
from jurisdiction or judgment of any court or tribunal, immunity from execution
or enforcement of a judgment and immunity of any of its property from attachment
prior to any entry of judgment, it hereby expressly and irrevocably waives and
agrees not to assert any such immunity and such waiver shall be irrevocable and
not subject to withdrawal in any jurisdiction, including without limitation
under the Foreign Sovereign Immunities Act of 1976. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENTS.

 

9.12.

Confidentiality. None of the Agents, the Mandated Lead Arrangers and Bookrunners
nor any Lender shall disclose any confidential information relating to PMI or
any Borrower to any other Person without the consent of PMI, other than (a) to
such Agent’s or such Lender’s affiliates, branches and representative offices in
any jurisdiction and their officers, directors, employees, agents, advisors,
auditors, insurers and, as contemplated by Section 9.7(f), actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions, and (d) to any
rating agency that provides ratings of such Lender or its affiliates.

 

9.13.

Integration. This Agreement and the Notes represent the agreement of PMI, the
other Borrowers, the Facility Agent, the Swingline Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Facility Agent, the Swingline Agent, PMI,
the other Borrowers or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Notes other than the matters
referred to in Sections 2.13(c) and 9.4(a) and except for Confidentiality
Agreements entered into by each Lender in connection with this Agreement.

 

9.14.

USA Patriot Act Notice, Etc. The Facility Agent and each Lender hereby notifies
the Borrowers that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
and 31 C.F.R. § 1010.230 or any similar “know your customer” or other similar
checks under all applicable laws and regulations, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the

 

63



--------------------------------------------------------------------------------

  Patriot Act or any similar “know your customer” or other similar checks under
all applicable laws and regulations.

 

9.15.

Judgment. (a) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into Euro, or to convert a
sum due hereunder in Euro into Dollars, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
the Equivalent thereof on the Business Day preceding that on which final
judgment is given.

(b)    The obligation of any Borrower in respect of any sum due from it in Euro
or Dollars (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or such Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to the applicable Borrower such excess.

 

9.16.

Acknowledgement and Consent to Bail-In of Certain Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is subject to the
Write-Down and Conversion Powers of any Resolution Authority under this
Agreement, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of a Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is subject to the Write-Down and Conversion Powers of any
Resolution Authority; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

64



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.

[Signature pages omitted.]

 

65